



Exhibit 10.1











SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April 10,
2019, is entered into by and between Evofem Biosciences, Inc., a Delaware
corporation (the “Company”), and each of those entities listed as a Purchaser on
the Schedule of Purchasers attached as Exhibit A hereto (the “Schedule of
Purchasers”). Such entities are hereinafter collectively referred to herein as
“Purchasers” and each individually as a “Purchaser.”
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”) contained in Section
4(a)(2) thereof and/or Regulation D, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, (i) shares (the “Shares”) of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) and (ii) warrants in the
forms attached hereto in Exhibit B-1 and Exhibit B-2 to purchase Common Stock
(each, a “Common Warrant” and collectively, the “Common Warrants” and
collectively with the Shares, the “Securities”).
WHEREAS, in connection with the consummation of the purchase and sale of the
Securities, the Company and each Purchaser shall execute and deliver the
Registration Rights Agreement, in the form attached hereto as Appendix III (the
“Registration Rights Agreement”).
WHEREAS, in connection with the consummation of the purchase and sale of the
Securities, the Company, Invesco Asset Management Limited (“Invesco”), acting as
agent for and on behalf of its discretionary managed clients (the “Invesco
Funds”), and Woodford Investment Management Limited acting on behalf of funds
under its management (“WIM”) will enter into the Voting and Support Agreement,
in the form attached hereto as Appendix IV (the “Voting and Support Agreement”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
SECTION 1.
Definitions



In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings set forth in this Section 1:
“Closing” means each of the First Closing and the Second Closing, as
appropriate.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Stock” shall have the meaning ascribed to such term in the recitals to
this Agreement.
“Common Warrants” shall have the meaning ascribed to such term in the recitals
to this Agreement.





--------------------------------------------------------------------------------





“Common Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Common Warrants.
“Company” shall have the meaning ascribed to such term in the recitals to this
Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Cap” has the meaning set forth in Section 2.4(a).
“First Closing” has the meaning set forth in Section 3.1(a).
“First Closing Date” has the meaning set forth in Section 3.1(a).
“First Closing Purchase Amount” means, as to a Purchaser, the aggregate amount
to be paid for the First Closing Securities purchased hereunder as specified
opposite such Purchaser’s name on Exhibit A attached hereto, under the column
entitled “Aggregate Purchase Price of First Closing Securities,” in United
States Dollars and in immediately available funds.
“First Closing Securities” means the Shares and the Common Warrants sold in the
First Closing.
“First Closing Shares” has the meaning set forth in Section 2.1.
“First Closing Common Warrants” has the meaning set forth in Section 2.1.
“Per Unit Purchase Price” has the meaning set forth in Section 2.1.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Purchase Notice” has the meaning set forth in Section 2.2.
“Purchase Right” has the meaning set forth in Section 2.2.
“Registration Rights Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.
“SEC Documents” has the meaning set forth in Section 4.5.
“Second Closing” has the meaning set forth in Section 3.2(a).
“Second Closing Date” has the meaning set forth in Section 3.2(a).
“Second Closing Purchase Amount” means, as to a Purchaser, the aggregate amount
to be paid for the Second Closing Securities purchased hereunder as specified
opposite such Purchaser’s name on Exhibit A attached hereto, under the column
entitled “Aggregate Purchase Price of Second Closing Securities,” in United
States Dollars and in immediately available funds.
“Second Closing Securities” means the Shares and the Common Warrants sold in the
Second Closing.
“Second Closing Shares” has the meaning set forth in Section 2.2.





--------------------------------------------------------------------------------





“Second Closing Common Warrants” means has the meaning set forth in Section 2.2.
“Securities” shall have the meaning ascribed to such term in the recitals to
this Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity) from
the stockholders of the Company with respect to the transactions contemplated by
the Transaction Documents, including the issuance of any Second Closing
Securities and any Shares of Common Stock issuable upon exercise of the Common
Warrants.
“Stockholder Meeting” has the meaning set forth in Section 8.7.
“Transaction Documents” means this Agreement, the Common Warrants, the
Registration Rights Agreement, the Voting and Support Agreement, all exhibits
and schedules thereto and hereto and any other documents or agreements executed
in connection with the transactions contemplated hereunder.
“Voting and Support Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.
“Warrant Exercise Price” has the meaning set forth in Section 2.1.
SECTION 2.
PURCHASE AND SALE of the shares and common warrants



2.1    First Closing. On the First Closing Date, upon the terms and subject to
the conditions set forth herein, the Company will issue and sell to PDL
BioPharma, Inc., and PDL BioPharma, Inc. will purchase, (a) the number of Shares
set forth under the heading “Number of Shares to be Purchased in the First
Closing” on Exhibit A attached hereto (the “First Closing Shares”) and (b)
Common Warrants to purchase 0.25 shares of Common Stock for every one Share
purchased in the First Closing (for the avoidance of doubt, the respective
numbers of Common Warrant Shares issuable upon exercise of the Common opposite
the names of the Purchasers under the heading “Number of Common Warrant Shares
Underlying Common Warrants Purchased in the First Closing” on Exhibit A attached
hereto) (the “First Closing Common Warrants”), at a price per Share and
accompanying Common Warrant equal to $4.50 (the “Per Unit Purchase Price”). The
Common Warrants shall have an exercise price per Common Warrant Share equal to
$6.38 (the “Warrant Exercise Price”).


2.2    Second Closing. On any business day during the period beginning on the
First Closing Date and ending on June 10, 2019, and upon the terms and subject
to the conditions set forth herein, the Purchasers shall have the right and the
option, but not the obligation (the “Purchase Right”), by delivery to the
Company of a purchase notice signed by each Purchaser (the “Purchase Notice”),
to require the Company to issue and sell to each Purchaser, in which case each
Purchaser shall purchase, severally and not jointly, (a) the respective number
of Shares set forth opposite the names of the Purchasers under the heading
“Number of Shares to be Purchased in the Second Closing” on Exhibit A attached
hereto (the “Second Closing Shares”) and (b) Common Warrants to purchase 0.25
shares of Common Stock for every one Share purchased in the Second Closing (for
the avoidance of doubt, the respective numbers of Common Warrant Shares issuable
upon exercise of the Common Warrants to be purchased at the Second Closing are
set forth opposite the names of the Purchasers under the heading “Number of
Common Warrant Shares Underlying Common Warrants Purchased in the Second
Closing” on Exhibit A attached hereto) (the “Second Closing Common Warrants”),
at a price per Share and accompanying Common Warrant equal to the Per Unit
Purchase Price, subject to the





--------------------------------------------------------------------------------





purchase rights set forth in Section 8.13. The Common Warrants shall have an
exercise price per Common Warrant Share equal to the Warrant Exercise Price.


2.3    Adjustments for Stock Dividends and Splits. In the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
the Common Stock and the other anti-dilution events set forth in the Company’s
outstanding warrants after the effectiveness of this Agreement and prior to the
First Closing or the Second Closing, as the case may be, the number of shares of
Common Stock to be sold to a Purchaser in such Closing, the number of Common
Warrant Shares issuable upon the exercise of the Common Warrants issued in such
Closing, and the Per Unit Purchase Price and the Warrant Exercise Price for such
Closing, shall be appropriate adjusted and Exhibit A attached hereto shall be
updated accordingly.


2.4    Compliance with Rules of Principal Market.


(a)     The Company shall not issue or sell (i) such number of First Closing
Securities to any Purchaser pursuant to this Agreement as would result in such
Purchaser (individually or together with any other Person with whom such
Purchaser has identified, or will have identified, itself as part of a “group”
in a public filing made with the Commission involving the Company’s securities)
owning more than 19.99% of the outstanding shares of Common Stock or the voting
power of the Company on a post-transaction basis that assumes that such First
Closing shall have occurred (with such ownership percentage calculated in
accordance with Nasdaq rules relating to compliance with Nasdaq Rule 5635(b))
(the “Exchange Cap”), or (ii) any Second Closing Securities, in each case,
unless and until Stockholder Approval shall have been obtained and become
effective.
(b)    The Company shall not issue any Securities pursuant to this Agreement if
such issuance would reasonably be expected to result in (i) a violation of the
Securities Act or (ii) a breach of the rules and regulations of the Nasdaq Stock
Market (or any successor entity).
(c)    The provisions of this Section 2.4 shall be implemented in a manner
otherwise than in strict conformity with the terms hereof only if necessary to
ensure compliance with the Securities Act and the rules and regulations of the
Nasdaq Stock Market.
SECTION 3.
CLOSING AND DELIVERY.



3.1    First Closing.


(a)     Upon the satisfaction of the conditions set forth in Section 6.1, the
completion of the purchase and sale of the First Closing Securities pursuant to
this Agreement (the “First Closing”) shall occur remotely via exchange of
documents and signature on the third trading day following the date hereof or at
such other date and place as may be agreed to by the Company and PDL BioPharma,
Inc. (the date of the First Closing, the “First Closing Date”).
(b)     On the First Closing Date, PDL BioPharma, Inc. shall deliver or cause to
be delivered to the Company the First Closing Purchase Amount via wire transfer
of immediately available funds pursuant to the wire instructions delivered to
PDL BioPharma, Inc. by the Company on or prior to the First Closing Date.
(c)    On the First Closing Date, the Company shall deliver or cause to be
delivered to an account held by Wells Fargo Securities an amount equal to 6% of
the First Closing Purchase Amount via wire transfer of immediately available
funds pursuant to the wire instructions delivered to the Company by Wells Fargo
Securities on or prior to the First Closing Date.





--------------------------------------------------------------------------------





3.2     Second Closing.


(a)    Subject to the satisfaction of the conditions set forth in Section 6.2,
the completion of the purchase and sale of the Second Closing Securities
pursuant to this Agreement (the “Second Closing”) shall occur remotely, if at
all, as soon as reasonably practicable following, and in any event within 3
trading days after, receipt by the Company of the Purchase Notice, or at such
other date and place as may be agreed to by the Company and the Purchasers at
least 5 trading days before such intended other date (the date of the Second
Closing, the “Second Closing Date”).
(b)    On the Second Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company such Purchaser’s Second Closing Purchase Amount via
wire transfer of immediately available funds pursuant to the wire instructions
delivered to such Purchaser by the Company on or prior to the Second Closing
Date.
(c)    On the Second Closing Date, the Company shall deliver or cause to be
delivered to an account held by Wells Fargo Securities an amount equal to 6% of
the Second Closing Purchase Amount via wire transfer of immediately available
funds pursuant to the wire instructions delivered to the Company by Wells Fargo
Securities on or prior to the Second Closing Date.
3.3     Issuance and Delivery.


(a)    At each of the First Closing and the Second Closing, if any, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following,
in each case subject to adjustment as provided in Section 2.3: (i) evidence
satisfactory to such Purchaser of book-entry Shares registered in the name of
such Purchaser, in an amount equal to the number of Shares set forth opposite
the name of such Purchaser under the heading “Number of Shares to be Purchased
in the First Closing” or “Number of Shares to be Purchased in the Second
Closing,” as applicable, on Exhibit A attached hereto; and (ii) a Common Warrant
registered in the name of such Purchaser, to purchase up to the number of Common
Warrant Shares set forth opposite the name of such Purchaser under the heading
“Number of Common Warrant Shares Underlying Common Warrants Purchased in the
First Closing” or “Number of Common Warrant Shares Underlying Common Warrants
Purchased in the Second Closing,” as applicable, on Exhibit A attached hereto;
provided, however, that the issue and sale by the Company of the Securities
pursuant to this Agreement shall be subject to the limitations (including, for
the avoidance of doubt, the Exchange Cap with respect to the First Closing
Securities) as provided in Section 2.4; provided, further, that WIM shall only
receive Common Warrants in the form attached hereto in Exhibit B-2.
(b)     The name(s) in which the Securities are to be issued to each Purchaser
are set forth in the Purchaser Questionnaire and the Selling Stockholder Notice
and Questionnaire in the form attached hereto as Appendix I and II (the
“Purchaser Questionnaire” and the “Selling Stockholder Questionnaire”,
respectively), as completed by each Purchaser, which shall be provided to the
Company no later than the date hereof.
3.4      Delivery of the Registration Rights Agreement. As of the date hereof,
the Company and each Purchaser (in the case of Invesco, as agent for and on
behalf of the Invesco Funds) shall execute and deliver the Registration Rights
Agreement, pursuant to which the Company will agree to provide certain
registration rights in respect of the resale by the Purchasers of the Securities
under the Securities Act, and the rules and regulations promulgated thereunder.







--------------------------------------------------------------------------------





SECTION 4.
REPRESENTATIONS and WARRANTIES OF THE COMPANY.



Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below) prior to the
date hereof, which disclosures qualify these representations and warranties in
their entirety, the Company hereby represents and warrants as of the date
hereof, as follows:
4.1    Organization. The Company and each of its subsidiaries are duly
organized, validly existing as a corporation or other legal entity and in good
standing (or the foreign equivalent thereof) under the laws of their respective
jurisdictions of organization. The Company and each of its subsidiaries are duly
licensed or qualified as a foreign corporation or other legal entity for
transaction of business and in good standing under the laws of each other
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such license or qualification,
and have all corporate power and authority necessary to own or hold their
respective properties and to conduct their respective businesses in which they
are engaged as described in the SEC Documents (as defined below), except where
the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate, have a material adverse
effect or would reasonably be expected to have a material adverse effect on or
affecting the assets, business, operations, earnings, properties, condition
(financial or otherwise), prospects, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole, prevent or
materially interfere with the consummation of the transactions contemplated
hereby, materially lengthen the anticipated timing of regulatory acceptance and
approval for any of the Company’s multi-purpose vaginal pH regulator (“MVP-R”)
gel product candidates (including Amphora), adversely and materially impact the
Company’s intellectual property rights regarding its MVP-R gel technology
(including, for the avoidance of doubt, licensed intellectual property), or
adversely and materially impact the anticipated market opportunity for any of
the Company’s products (a “Material Adverse Effect”).


4.2    Subsidiaries. Except as set forth in the SEC Documents, the Company owns,
directly or indirectly, all of the equity interests in each of its subsidiaries
free and clear of any lien, charge, security interest, encumbrance, right of
first refusal or other restriction, and all the equity interests of the
subsidiaries are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights. No subsidiary is currently prohibited, directly
or indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company.


4.3    Corporate Power; Authorization. The Company has all requisite corporate
power, and has taken all requisite corporate action, to execute and deliver the
Transaction Documents, sell and issue the Securities as contemplated by the
Transaction Documents and carry out and perform all of its obligations under the
Transaction Documents. Each Transaction Document constitutes the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
except to the extent that (i) enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles and (ii) the
indemnification provisions of the Registration Rights Agreement may be limited
by federal or state securities Laws or public policy considerations in respect
thereof.


4.4    Issuance and Delivery of the Securities. The Securities have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company against payment therefor pursuant to this Agreement,
will be duly and validly issued, fully paid and nonassessable, free and clear of
any pledge, lien, encumbrance, security interest or other claim, including any
statutory or contractual





--------------------------------------------------------------------------------





preemptive rights, resale rights, rights of first refusal or other similar
rights, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws, and, assuming the accuracy
of the representations made by each Purchaser in Section 5, will be delivered in
compliance with all applicable federal and state securities laws. The Common
Warrant Shares have been duly and validly authorized and reserved for issuance
and, upon exercise of the Common Warrants in accordance with their terms,
including the payment of any exercise price therefor, will be validly issued,
fully paid and nonassessable and will be sold free and clear of any pledge,
lien, encumbrance, security interest or other claim, including any statutory or
contractual preemptive rights, resale rights, rights of first refusal or other
similar rights, and, assuming the accuracy of the representations and warranties
in Section 5, will be delivered in compliance with all applicable federal and
state securities laws. The Company has reserved from its duly authorized capital
stock a number of shares of Common Stock for issuance of the Securities.
Assuming the accuracy of the representations made by each Purchaser in Section
5, the offer and issuance by the Company of the Shares is exempt from
registration under the Securities Act.


4.5    SEC Documents. Since January 17, 2018, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission under Sections 13, 14(a) and 15(d) of the Exchange Act in the two
years preceding the date hereof on a timely basis, except where the failure to
file on a timely basis would not have or reasonably be expected to result in a
Material Adverse Effect. As of their respective filing dates (or, if amended
prior to the date of this Agreement, when amended), all documents filed by the
Company on or following January 17, 2018 with the Commission (the “SEC
Documents”) complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder. None of the SEC Documents as of their respective dates contained any
untrue statement of material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements made therein, in light
of the circumstances under which they were made, not misleading.


4.6    Financial Statements. The financial statements of the Company, together
with the related notes and any supporting schedules thereto, included in the SEC
Documents (the “Financial Statements”) present fairly, in all material respects,
the consolidated financial condition, results of operations and cash flows of
the Company and each of its subsidiaries as of and at the dates indicated and
the results of their operations and cash flows for the periods specified as of
the dates and for the periods indicated. The Financial Statements and any
supporting schedules have been prepared in conformity with generally accepted
accounting principles as applied in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. Deloitte & Touche LLP, who have certified
certain financial statements of the Company and its subsidiaries included in or
incorporated by reference into the SEC Documents is an independent registered
public accounting firm with respect to the Company and its subsidiaries within
the meaning of Article 2-01 of Regulation S-X and the Public Company Accounting
Oversight Board (United States) (the “PCAOB”). To the Company’s knowledge,
Deloitte & Touche LLP is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”) with respect to the Company.


4.7    Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of common stock and 5,000,000 shares of undesignated
preferred stock. There are no other shares of any other class or series of
capital stock of the Company issued or outstanding. The Company has not issued
any capital stock since the date of its most recently filed SEC Document other
than to reflect stock option and warrant exercises and vesting of restricted
stock units that do not, individually or in the aggregate, have a material
affect on the issued and outstanding capital stock, options and other
securities. As of March 31, 2019, there were (i) 28,712,174 shares of the
Company’s Common Stock issued (including 510,500 shares





--------------------------------------------------------------------------------





of unvested restricted stock) and outstanding and no shares of the Company’s
preferred stock issued and outstanding; (ii) options to purchase 5,767,002
shares of the Company’s Common Stock outstanding; (iii) no unvested restricted
stock units and (iv) warrants to purchase 3,587,853 shares of the Company’s
Common Stock outstanding. There are no bonds, debentures, notes or other
indebtedness having general voting rights (or convertible into securities having
such rights) (“Voting Debt”) of the Company issued and outstanding.  Except as
stated above, there are no existing options, warrants, calls, subscriptions or
other rights, agreements, arrangements or commitments relating to the issued or
unissued capital stock of the Company, obligating the Company to issue,
transfer, sell, redeem, purchase, repurchase or otherwise acquire or cause to be
issued, transferred, sold, redeemed, purchased, repurchased or otherwise
acquired any capital stock or Voting Debt of, or other equity interest in, the
Company or securities or rights convertible into or exchangeable for such shares
or equity interests or obligations of the Company to grant, extend or enter into
any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment.  Except as provided in the Registration Right
Agreement, the issuance of Securities pursuant to any provision of this
Agreement will not give rise to any preemptive rights or rights of first refusal
on behalf of any Person or result in the triggering of any anti-dilution rights,
and, other than as set forth in the SEC Documents, there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act, in each
case except as have been duly and validly waived.


4.8    Litigation. There are no actions, suits or proceedings by or before any
governmental authority pending, nor, to the Company’s knowledge, any audits or
investigations by or before any governmental authority, to which the Company or
a subsidiary is a party or to which any property of the Company or any of its
subsidiaries is the subject that, individually or in the aggregate, (i) if
determined adversely to the Company or any of its subsidiaries, would have would
have a material adverse impact on the Company and its business and, to the
Company’s knowledge, no such actions, suits, proceedings, audits or
investigations are threatened or contemplated by any governmental authority or
threatened by others, or (ii) would materially and adversely affect the ability
of the Company to perform its obligations under the Transaction Documents; and
(A) there are no current or pending audits, investigations, actions, suits or
proceedings by or before any governmental authority that are required under the
Securities Act to be described in the SEC Documents that are not so described;
and (B) there are no contracts or other documents that are required under the
Securities Act to be filed that are not so filed.


4.9    Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
the Transaction Documents except for (a) the filing of a Form D with the
Commission under the Securities Act and compliance with the securities and blue
sky laws in the states and other jurisdictions in which the Securities are
offered and/or sold, which compliance will be effected in accordance with such
laws, (b) the approval by the Nasdaq Stock Market of the listing of the
additional shares, (c) the filing of one or more registration statements and all
amendments thereto with the Commission as contemplated by the Registration
Rights Agreement and (d) with respect to the issuance of Securities in the
Second Closing, if any, the Stockholder Approval in accordance with Nasdaq Rule
5635(b).


4.10    No Violation or Default. Neither the execution, delivery or performance
of the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Securities) conflict with, result in a breach or
violation of, or imposition of, or constitute a default or a Debt Repayment
Triggering Event (as defined below) under, or result in the imposition of any
lien, charge or encumbrance upon any property or assets of the Company or each
of its subsidiaries pursuant to, (i) the charter, by-laws or similar
organizational documents of the Company or each of its subsidiaries, (ii) any
statute, rule, regulation or order of any





--------------------------------------------------------------------------------





governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their
properties (including, without limitation, the U.S. Food and Drug Administration
(“FDA”)), or (iii) any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the properties of the Company or any of its
subsidiaries is subject, except in the case of each of clauses (ii) and (iii),
where such breaches, violations, defaults, liens, charges or encumbrances would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. A “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture, or other evidence of indebtedness (or any
Person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.


4.11    No Material Adverse Change. Since the date of the latest audited
financial statements included within the SEC Documents, there has not been:


(i)     any material change in the authorized capital, assets, liabilities,
financial condition, business or operations of the Company and its subsidiaries
taken as a whole from that reflected in the financial statements included in the
Company’s most recently filed SEC Document;
(ii)     any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;
(iii)     any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;
(iv)     any waiver, not in the ordinary course of business, by the Company or
any subsidiary of the Company of a material right or of a material debt owed to
it;
(v)     any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which is not material to the assets, properties, financial
condition, operating results or business of the Company (as such business is
presently conducted);
(vi)     any change or amendment to the Company’s certificate of incorporation
or by-laws, or material change to any material contract or arrangement by which
the Company is bound or to which any of its assets or properties is subject;
(vii)     any material transaction entered into by the Company other than in the
ordinary course of business;
(viii)     the loss of the services of any key employee, or material change in
the compensation or duties of the senior management of the Company;
(ix)     any action taken by the by the Company or a subsidiary of the Company
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company have any knowledge that any of the creditors of the Company or a
subsidiary of the Company intend to initiate involuntary bankruptcy proceedings,
nor has the Company or any subsidiary of the Company received any notice from
any such creditor threatening any such action;





--------------------------------------------------------------------------------





(x)    other than as discussed with the Purchasers, any material change in the
Company’s accounting policies or in the Company’s internal controls over
financial reporting; or
(xi)     any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.
4.12    Consents and Permits. Except as disclosed in the SEC Documents, the
Company and its subsidiaries have made all filings, applications and submissions
required by, possesses and is operating in compliance with, all approvals,
licenses, certificates, certifications, clearances, consents, grants,
exemptions, marks, notifications, orders, permits and other authorizations
issued by, the appropriate federal, state or foreign governmental authority
(including the FDA, the United States Drug Enforcement Administration or any
other foreign, federal, state, provincial or local governmental authorities
engaged in the regulation of clinical trials, pharmaceuticals, biologics or
biohazardous substances or materials) necessary for the ownership or lease of
their respective properties or to conduct its current businesses as described in
the SEC Documents (collectively, “Permits”), except for such Permits the failure
of which to possess, obtain or make the same would not have a Material Adverse
Effect; the Company and its subsidiaries are in compliance with the terms and
conditions of all such Permits, except where the failure to be in compliance
would not have a Material Adverse Effect; all of the Permits are valid and in
full force and effect, except where any invalidity, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect;
and neither the Company nor any of its subsidiaries has received any written
notice relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course. To the extent required by applicable laws of the FDA, the
Company or the applicable subsidiary has submitted to the FDA an Investigational
New Drug Application or amendment or supplement thereto for each clinical trial
it has conducted or sponsored or is conducting or sponsoring; all such
submissions were in material compliance with applicable laws when submitted and
no material deficiencies have been asserted by the FDA with respect to any such
submissions. The Company and each subsidiary possess such valid and current
Permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct their respective businesses, and neither the
Company nor any subsidiary has received, or has any reason to believe that it
will receive, any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such Permits which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
could result in a Material Adverse Effect.


4.13    Regulatory Filings. Except as disclosed in the SEC Documents, neither
the Company nor any of its subsidiaries has failed to file with the applicable
governmental authority (including the FDA, or any foreign, federal, state,
provincial or local governmental authority performing functions similar to those
performed by the FDA) any required filing, declaration, listing, registration,
report or submission, except for such failures that, individually or in the
aggregate, would not have a material adverse impact on the Company and its
business; except as disclosed in the SEC Documents, all such filings,
declarations, listings, registrations, reports or submissions were in compliance
with applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not have a material adverse impact
on the Company and its business. The Company has operated and currently is, in
all material respects, in compliance with the United States Federal Food, Drug,
and Cosmetic Act, all applicable rules and regulations of the FDA and other
federal, state, local and foreign governmental authority exercising comparable
authority.







--------------------------------------------------------------------------------





4.14    Intellectual Property. The Company and its subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (including all
goodwill associated with the foregoing) (collectively, the “Intellectual
Property”), necessary for the conduct of their respective businesses as now
conducted or to the development, manufacture, operation and sale of any products
and services sold or proposed to be sold by any of the Company or its
subsidiaries (including upon commercialization of products or services described
in the SEC Documents as under development) except to the extent that the failure
to own, possess, license or otherwise hold adequate rights to use such
Intellectual Property would not, individually or in the aggregate, have a
material adverse impact on the Company and its business. Except as disclosed in
the SEC Documents, (i) and to the Company’s knowledge, there are no rights of
third parties to any such Intellectual Property owned by the Company and its
subsidiaries, including no liens, security interest, or other encumbrances; (ii)
to the Company’s knowledge, there is no infringement, misappropriation or other
violation of any such Intellectual Property by any third party; (iii) to the
Company’s knowledge, there is no pending or threatened action, suit, proceeding
or claim by others challenging the Company’s and its subsidiaries’ rights in or
to any such Intellectual Property, and the Company is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding or claim;
(iv) to the Company’s knowledge, there is no pending or threatened action, suit,
proceeding or claim by others challenging the validity, scope or enforceability
of any such Intellectual Property; and (v) to the Company’s knowledge, there is
no pending or, threatened action, suit, proceeding or claim by others that the
Company and its subsidiaries infringe, misappropriate or otherwise violate any
patent, trademark, copyright, trade secret or other proprietary rights of
others.


The Company has taken reasonable steps in accordance with normal industry
practice to maintain the confidentiality of all Intellectual Property, the value
of which to the Company is contingent upon maintaining the confidentiality
thereof. All founders, current and former employees, contractors, consultants
and other parties materially involved in the development of Intellectual
Property for the Company have signed confidentiality and invention assignment
agreements with the Company, pursuant to which the Company either (x) has
obtained ownership of and is the exclusive owner of such Intellectual Property,
or (y) has obtained a valid right to exploit such Intellectual Property,
sufficient for the conduct of its business as currently conducted.
The Company has provided to PDL BioPharma, Inc. a list of its intellectual
property rights, including a schedule of patents, which list is complete,
current and accurate in all material respects.
4.15    Clinical Studies. The preclinical studies, tests and preclinical or
clinical trials conducted by or on behalf of the Company that are described in
the SEC Documents (the “Company Studies and Trials”) were, and, if still
pending, are being conducted in all material respects in accordance with the
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional and scientific standards for products or product
candidates comparable to those being developed by the Company; the descriptions
of the Company Studies and Trials, and the results thereof, contained in the SEC
Documents are accurate and complete in all material respects; the Company is not
aware of any tests, studies or trials not described in the SEC Documents, the
results of which reasonably call into question the results of the Company
Studies and Trials described in the SEC Documents; and the Company has not
received any notice or correspondence from the FDA or any foreign, state or
local governmental authority exercising comparable authority or any
institutional review board or comparable authority requiring the termination,
suspension, clinical hold or material modification of any of the Company Studies
and Trials. The Company has complied in all material respects with all
applicable laws and regulatory rules or requirements, including, without
limitation, the Health Insurance Portability and Accountability Act of 1996 and
the rules and regulations





--------------------------------------------------------------------------------





thereunder in conducting the Company Studies and Trials. To the Company’s
knowledge, none of the Company Studies and Trials involved any investigator who
has been disqualified as a clinical investigator or has been found by the FDA
(or any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA) to have engaged in
scientific misconduct. To the Company’s knowledge, the manufacturing facilities
and operations of its suppliers are operated in compliance in all material
respects with all applicable statutes, rules, regulations and policies of the
FDA and comparable regulatory agencies outside of the United States to which the
Company is subject.


4.16    Disclosure. The Company understands and confirms that the Purchasers
will rely on the Representations in this Section 4 in effecting transactions in
securities of the Company.  To the knowledge of the executive officers of the
Company, all due diligence materials regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company to
the Purchasers upon their request are, when taken together with the SEC
Documents and the Schedule of Exceptions, true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.


4.17    Contracts. Each franchise, contract or other document of a character
required as of the date hereof to be described in the SEC Documents or to be
filed as an exhibit to the SEC Documents under the Securities Act and the rules
and regulations promulgated thereunder is so described or filed.


4.18    Properties and Assets. The Company and its subsidiaries have good and
marketable title in fee simple to all items of real property owned by them, good
and valid title to all personal property owned by them that are material to the
businesses of the Company or such subsidiary, in each case free and clear of all
liens, encumbrances and claims, except those matters that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and any of its subsidiaries or (ii) would not, individually or in the
aggregate, have a Material Adverse Effect. Any real or personal property leased
by the Company and any of its subsidiaries is held by them under valid, existing
and enforceable leases, except those that (A) do not materially interfere with
the use made or proposed to be made of such property by the Company or any of
its subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect. Each of the properties of the
Company and its subsidiaries complies with all applicable laws (including
building and zoning laws and laws relating to access to such properties), except
if and to the extent disclosed in the SEC Documents or except for such failures
to comply that would not, individually or in the aggregate, reasonably be
expected to interfere in any material respect with the use made and proposed to
be made of such property by the Company and its subsidiaries or otherwise have a
Material Adverse Effect. None of the Company or its subsidiaries has received
from any governmental authorities any notice of any condemnation of, or zoning
change affecting, the properties of the Company and its subsidiaries, and the
Company knows of no such condemnation or zoning change which is threatened,
except for such that would not reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its subsidiaries or otherwise have a Material Adverse Effect,
individually or in the aggregate.


4.19    Possession of Licenses and Permits. Except in such cases that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Company and its subsidiaries (i) possess, and are in
compliance with the terms of, all adequate certificates, authorizations,
franchises, licenses and permits (“Licenses”) from, and have made all
declarations, filings, listings, registrations, reports and submissions with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities including, without limitation, from the FDA and equivalent foreign
regulatory authorities, in each case that are necessary or material to the
conduct of the business now conducted, (ii)





--------------------------------------------------------------------------------





have not received any notice of proceedings relating to the revocation or
modification of any Licenses, and (iii) are not in violation of, or in default
under, any such License.


4.20    Taxes. The Company and each of its subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to so file or pay would not have a Material Adverse Effect, and no
tax deficiency has been determined adversely to the Company or any of its
subsidiaries which has had, or would have, individually or in the aggregate, a
Material Adverse Effect. The Company has no knowledge of any federal, state or
other governmental tax deficiency, penalty or assessment which has been or might
be asserted or threatened against it which would have a Material Adverse Effect.


4.21    Investment Company. Neither the Company nor any of its subsidiaries is,
and, after giving effect to the offering and sale of the Securities, will not
be, required to register as an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940 (the “Investment Company Act”).


4.22    Insurance. The Company and each of its subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of its subsidiaries reasonably believe are adequate for the conduct of
their properties and as is customary for companies engaged in similar businesses
in similar industries; all policies of insurance and fidelity or surety bonds
insuring the Company or any of its subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect, except
as would not, individually or in the aggregate, have a Material Adverse Effect;
the Company and its subsidiaries are in compliance with the terms of such
policies and instruments in all material respects; and there are no claims by
the Company or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; neither the Company nor any such subsidiary has
been refused any insurance coverage sought or applied for; neither the Company
nor any such subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect; and the
Company has obtained directors’ and officers’ insurance in such amounts as is
customary for issuers of similar size and development stage.


4.23    Compliance with Nasdaq Requirements. The Company is in compliance with
applicable rules of the Nasdaq Stock Market, including the continued listing
requirements thereunder. There are no proceedings pending or, to the Company’s
knowledge, threatened against the Company relating to the continued listing of
the Common Stock on Nasdaq and the Company has not received any notice of, nor
to the Company’s knowledge is there any reasonable basis for, the delisting of
the Common Stock from Nasdaq.


4.24    Internal Control over Financial Reporting; Sarbanes-Oxley Matters. The
Company and each of its subsidiaries maintain systems of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting (other than as set
forth in the SEC Documents). Since the date of the latest audited financial
statements of the Company included





--------------------------------------------------------------------------------





in the latest SEC Document, there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting (other than as set forth in the SEC Documents). The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(f) and 15d-15) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company and each
of its subsidiaries is made known to the certifying officers by others within
those entities. The Company has taken all actions reasonably necessary to ensure
that it will be in compliance in all material respects with applicable
provisions of the Sarbanes-Oxley Act that are then in effect, and is taking all
reasonable steps to ensure that it will be in compliance in all material
respects with other applicable provisions of the Sarbanes-Oxley Act not
currently in effect upon the Company at all times after the effectiveness of
such provisions.


4.25    Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is threatened which would result in a Material Adverse Effect.


4.26    Brokers and Finders. Other than with respect to any placement agent
agreed to by the Company and the Purchasers or as set forth on Schedule 4.26, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company or a Purchaser for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of the
Company. No Purchaser shall have any obligation with respect to any fees, or
with respect to any claims made by or on behalf of other Persons for fees, in
each case of the type contemplated by this Section 4.26 that may be due in
connection with the transactions contemplated by this Agreement or the
Transaction Documents.


4.27    Market Activities. Neither the Company nor any of its subsidiaries,
officers, directors, nor to the Company’s knowledge, any of its affiliates has
taken or will take, directly or indirectly, any action designed to or that might
cause or result in stabilization or manipulation of the price of any security of
the Company or which caused or resulted in, or which might in the future
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company.


4.28    No General Solicitation. Neither the Company nor any of its
subsidiaries, officers, directors, any person acting on its or their behalf, nor
to the Company’s knowledge, any of its affiliates, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.


4.29    No Integrated Offering. Neither the Company nor any of its subsidiaries,
officers, directors, any person acting on its or their behalf, nor to the
Company’s knowledge, any of its affiliates, has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any Company
security, under circumstances that would require registration of any of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act.


4.30    Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.







--------------------------------------------------------------------------------





4.31    Interested Stockholder. Pursuant to the Company’s certificate of
incorporation, the Company is not governed by Section 203 of the Delaware
General Corporation Law.
 
4.32    ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of its subsidiaries has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including ERISA and the Internal
Revenue Code of 1986, as amended (the “Code”); no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
which would result in a material liability to the Company with respect to any
such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.


4.33    Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, the money laundering laws of all
jurisdictions to which the Company or its subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental authority
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any governmental authority involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.


4.34    No Improper Practices. (i) Neither the Company nor its subsidiaries, nor
any director, officer, or employee of the Company or any subsidiary nor, to the
Company’s knowledge, any agent, affiliate or other person acting on behalf of
the Company or any subsidiary has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of applicable law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any applicable law or of the character
required to be disclosed in the SEC Documents; (ii) no relationship, direct or
indirect, exists between or among the Company or any subsidiary or any affiliate
of any of them, on the one hand, and the directors, officers and stockholders of
the Company or any subsidiary, on the other hand, that is required to be
described in the SEC Documents that is not so described; (iii) except as
described in the SEC Documents, there are no material outstanding loans or
advances or material guarantees of indebtedness by the Company or any subsidiary
to or for the benefit of any of their respective officers or directors or any of
the members of the families of any of them; and (iv) the Company has not
offered, or caused any placement agent to offer, securities to any person with
the intent to influence unlawfully (A) a customer or supplier of the Company or
any subsidiary to alter the customer’s or supplier’s level or type of business
with the Company or any subsidiary or (B) a trade journalist or publication to
write or publish favorable information about the Company or any subsidiary or
any of their respective products or services, and, (vi) neither the Company nor
any subsidiary nor any director, officer or employee of the Company or any
subsidiary nor, to the Company’s knowledge, any agent, affiliate or other person
acting on behalf of the Company or any subsidiary has (A) violated or is in
violation of any applicable provision of the U.S. Foreign Corrupt Practices Act
of 1977, or any other applicable anti-bribery or anti-corruption law
(collectively, “Anti-Corruption Laws”), (B) promised, offered, provided,
attempted to provide or authorized the provision of anything of value, directly
or indirectly, to any person for the purpose of obtaining or retaining business,





--------------------------------------------------------------------------------





influencing any act or decision of the recipient or securing any improper
advantage, or (C) made any payment of funds of the Company or any subsidiary or
received or retained any funds in violation of any Anti-Corruption Laws.


4.35    Sanctions.


(a)    The Company represents that neither the Company nor any of its
subsidiaries (collectively, the “Entity”) or any director or officer, nor, to
its knowledge, any employee, agent, affiliate or representative of the Entity,
is a government, individual, or entity (in this paragraph (xx), “Person”) that
is, or is owned or controlled by a Person that is: (i) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authorities,
including designation on OFAC’s Specially Designated Nationals and Blocked
Persons List or OFAC’s Foreign Sanctions Evaders List (as amended, collectively,
“Sanctions”), nor (ii) located, organized or resident in a country or territory
that is the subject of Sanctions that broadly prohibit dealings with that
country or territory (including Cuba, Iran, North Korea, Syria and the Crimea
Region of the Ukraine) (the “Sanctioned Countries”).
(b)    The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person: (i) to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions or is a Sanctioned Country; or (ii) in
any other manner that will result in a violation of Sanctions by any Person
(including any Person participating in the offering, whether as underwriter,
advisor, investor or otherwise).
(c)     The Entity represents and covenants that, for the past 5 years, it has
not engaged in, is not now engaging in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions or is or was a
Sanctioned Country.
4.36    Environmental Laws. The Company and each of its subsidiaries (i) is in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability under any environmental law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. The Company has not been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.
 
4.37    Compliance with Laws. Each of the Company and its subsidiaries: (A) is
and at all times has been in compliance with all statutes, rules, or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product manufactured or
distributed by the Company or its Subsidiaries, including the Federal Food, Drug
and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31 U.S.C. §§ 3729 et
seq.), the criminal false statements and representations law (42 U.S.C. §
1320a-7b(a)), the civil monetary penalties





--------------------------------------------------------------------------------





laws (42 U.S.C. § 1320a-7a), the exclusions law, the Medicare statute (Title
XVIII of the Social Security Act), the Medicaid statute (Title XIX of the Social
Security Act), the Patient Protection and Affordable Care Act of 2010, as
amended by the Health Care and Education Reconciliation Act of 2010, and any
other similar local, state, federal, national, supranational and foreign laws
and regulations applicable to the Company or its Subsidiaries (“Applicable
Laws”), except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; (B) has not received any FDA
Form 483, notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from the FDA or any other governmental authority
alleging or asserting noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”); (C)
possesses all material Authorizations and such Authorizations are valid and in
full force and effect and are not in material violation of any term of any such
Authorizations; (D) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any governmental authority or third party alleging that any product
operation or activity is in violation of any Applicable Laws or Authorizations
and has no knowledge that any such governmental authority or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding; (E) has not received notice that any governmental authority has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations and has no knowledge that any such governmental authority is
considering such action; (F) has filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct on the date filed (or were corrected or supplemented by a
subsequent submission); (G) has not, either voluntarily or involuntarily,
initiated, conducted, or issued or caused to be initiated, conducted or issued,
any recall, market withdrawal or replacement, safety alert, post-sale warning,
“dear healthcare provider” letter, or other notice or action relating to the
alleged lack of safety or efficacy of any product or any alleged product defect
or violation and, to the Company’s knowledge, no third party has initiated,
conducted or intends to initiate any such notice or action; (H) is not a party
to any corporate integrity agreements, monitoring agreements, consent decrees,
settlement orders, or similar agreements with or imposed by any governmental
authority; and (I) has not, nor to its knowledge has any of its respective
employees, officers or directors, been excluded, suspended or debarred from
participation in any U.S. federal health care program or human clinical research
or, to the knowledge of the Company, is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in debarment, suspension, or exclusion.


SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.



5.1    Each Purchaser hereby severally, and not jointly, represents and warrants
to the Company that:


(a)Such Purchaser is a duly organized, validly existing corporation, limited
partnership or limited liability company and in good standing under the laws of
the jurisdiction of its organization with the requisite corporate, partnership
or limited liability company power and authority to enter into and consummate
the transactions contemplated by the Transaction Documents and to carry out its
obligations hereunder and thereunder, and to invest in the Securities pursuant
to this Agreement.


(b)Such Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Securities and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby.







--------------------------------------------------------------------------------





(c)Such Purchaser has had an opportunity to receive, review and understand all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company and its subsidiaries, its
business and the terms and conditions of the offering of the Securities, and has
conducted and completed its own independent due diligence. Such Purchaser
acknowledges that the Company has made available the SEC Documents. Based on the
information such Purchaser has deemed appropriate, and without reliance upon any
placement agent, it has independently made its own analysis and decision to
enter into the Transaction Documents. Such Purchaser is relying exclusively on
its own sources of information, investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Securities and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters.


(d)The Securities to be received by such Purchaser hereunder will be acquired
for such Purchaser’s own account (or in the case of Invesco, the Invesco Funds’
account), not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act, and such
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Such Purchaser understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
such Purchaser represents that it is familiar with Rule 144 under the Securities
Act (“Rule 144”), as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
securities purchased hereunder except in compliance with the Securities Act,
applicable blue sky laws, and the rules and regulations promulgated thereunder.


(e)Such Purchaser has determined based on its own independent review and such
professional advice as it deems appropriate that its purchase of the Securities
and participation in the transactions contemplated by the Transaction Documents
(i) are consistent with its financial needs, objectives and condition, (ii)
comply and are consistent with all investment policies, guidelines and other
restrictions applicable to such Purchaser, (iii) do not and will not violate or
constitute a default under such Purchaser’s charter, by-laws or other
constituent document or under any law, rule, regulation, agreement or other
obligation by which such Purchaser is bound and (iv) are a fit, proper and
suitable investment for such Purchaser, notwithstanding the substantial risks
inherent in investing in or holding the Securities.


(f)The execution, delivery and performance by such Purchaser of the Transaction
Documents to which such Purchaser is a party have been duly authorized and each
has been duly executed and when delivered will constitute the valid and legally
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.


(g)Such Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act. Such Purchaser is not a broker or dealer registered
pursuant to Section 15 of the Exchange Act (a “registered broker-dealer”) or an
entity engaged in a business that would require it to be so registered





--------------------------------------------------------------------------------





and is not affiliated with a registered broker dealer or an entity engaged in a
business that would require it to be so registered. Such Purchaser is not party
to any agreement for distribution of any of the Securities.


(h)Such Purchaser shall have completed or caused to be completed and delivered
to the Company at no later than the date hereof, the Purchaser Questionnaire and
the Selling Stockholder Questionnaire for use in preparation of each of the
registration statements meeting the requirements set forth in the Registration
Rights Agreement and covering the resale by the Purchasers of the Registrable
Securities (as defined in the Registration Rights Agreement) (each, a
“Registration Statement”), and the answers to the Purchaser Questionnaire and
the Selling Stockholder Questionnaire are true and correct in all material
respects as of the date of this Agreement and will be true and correct as of
each Closing and the effective date of each Registration Statement; provided,
that the Purchasers shall be entitled to update such information by providing
notice thereof to the Company before the effective date of each such
Registration Statement.


(i)Such Purchaser understands that no U.S. federal or state agency, or similar
agency of any other country, has reviewed, approved, passed upon, or made any
recommendation or endorsement of the Company or the purchase of the Securities.
 
(j)Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act (each a “Disqualification Event”). Purchaser hereby agrees that it shall
notify the Company promptly in writing in the event a Disqualification Event
becomes applicable to Purchaser or any of its Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this Subsection
3.12, “Rule 506(d) Related Party” shall mean a person or entity that is a
beneficial owner of Purchaser’s securities for purposes of Rule 506(d) of the
Securities Act.


(k)Such Purchaser did not learn of the investment in the Securities as a result
of any general solicitation or general advertising.


(l)Such Purchaser’s residence (if an individual) or offices in which its
investment decision with respect to the Securities was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.


(m)Such Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of Common Stock and other activities
with respect to the Common Stock by the Purchasers. Such Purchaser acknowledges
that it shall not have any obligation with respect to any fees, or with respect
to any claims made by or on behalf of other Persons for fees, in each case of
the type contemplated by Section 4.26 that may be due in connection with the
transactions contemplated by this Agreement or the Transaction Documents


5.2    Each Purchaser understands that nothing in this Agreement or any other
materials presented to Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the
Securities.


5.3    Legends.


(a)    Purchaser understands that, until such time as the Shares or the Common
Warrant Shares have been sold pursuant to each Registration Statement or the
Shares or the Common Warrant Shares may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date





--------------------------------------------------------------------------------





that can then be immediately sold, the book entry notations evidencing the
Securities may bear one or more legends in substantially the following form and
substance:


“THESE SECURITIES, INCLUDING ANY SECURITIES INTO WHICH THESE SECURITIES IS
EXERCISABLE, HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS AND HAVE
BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A
TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION
REQUIREMENTS, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
In addition, book entry notations representing the Shares may contain:
(i)    Any legend required by the laws of the State of California, including any
legend required by the California Department of Corporations.
(ii)    Any legend required by the blue sky laws of any other state to the
extent such laws are applicable to the sale of such Shares hereunder.
(iii)    A legend regarding affiliate status of the Purchasers set forth in
Schedule 1 hereto, in the form included therein.
(b)    The Company agrees that at such time as such legend is no longer required
under this Section, it will, no later than three business days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Securities, as applicable and if such Securities are
certificated, issued with a restrictive legend, together with such
representations and covenants of such Purchaser or such Purchaser’s executing
broker as the Company may reasonably require in connection therewith, deliver or
cause to be delivered to such Purchaser a book entry position representing such
shares that is free from any legend referring to the Securities Act. The Company
shall not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
Section. Certificates for Securities subject to legend removal hereunder shall
be transmitted by the transfer agent of the Company to the Purchasers by
crediting the account of such Purchaser’s prime broker with the Depository Trust
Company (“DTC”). All costs and expenses related to the removal of the legends
and the reissuance of any Securities shall be borne by the Company.


(c)    The restrictive legend set forth in this section above shall be removed
and the Company shall issue a certificate or book entry position without such
restrictive legend or any other restrictive legend to the holder of the
applicable shares upon which it is stamped or issue to such holder by electronic
delivery with the applicable balance account at DTC or in physical certificated
shares, if appropriate, if (i) such Securities are registered for resale under
the Securities Act (provided, that, if the Purchaser is selling pursuant to the





--------------------------------------------------------------------------------





effective registration statement registering the Securities for resale, the
Purchaser agrees to only sell such Securities during such time that such
registration statement is effective and such Purchaser is not aware or has not
been notified by the Company that such registration statement has been withdrawn
or suspended, and only as permitted by such registration statement); (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an affiliate of the Company); or (iii) such Securities are eligible for sale
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions. Subject to receipt of such
representations, and covenants as are contemplated hereby, following the earlier
of (i) the effective date of the applicable Registration Statement or (ii) Rule
144 becoming available for the resale of the Securities, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to the Securities and without volume or manner-of-sale
restrictions, the Company shall issue to the Company’s transfer agent the
instructions with respect to legend removal consistent with this Section. Any
fees (with respect to the transfer agent, the Company’s counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company.


SECTION 6.CONDITIONS TO CLOSING.


6.1    The obligation of PDL BioPharma, Inc. to purchase the First Closing
Securities at the First Closing is subject to the fulfillment to PDL BioPharma,
Inc.’s satisfaction, on or prior to the First Closing Date, of the following
conditions, any of which may be waived by PDL BioPharma, Inc.:


(a)The representations and warranties made by the Company in Section 4 hereof
shall be true and correct on the First Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date. The Company shall have performed in all material respects all
obligations and covenants herein and in any other Transaction Document required
to be performed by it on or prior to the First Closing Date.


(b)With the exception of declarations of effectiveness by the Commission with
respect to the registration statements contemplated in the Registration Rights
Agreement, the Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary for consummation of the purchase
and sale of the First Closing Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.


(c)The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Securities, a copy of which shall have
been provided to the Purchasers.


(d)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated at the
First Closing.


(e)PDL BioPharma, Inc. shall have received a certificate signed by the Chief
Executive Officer or the Principal Financial Officer, dated as of the First
Closing Date, certifying to the fulfillment of the conditions specified in
subsections (a), (b), (c), (d), (h), (j) and (k) of this Section 6.1.


(f)PDL BioPharma, Inc. shall have received a certificate signed by the Company’s
Secretary, dated as of the First Closing Date, certifying the resolutions
adopted by the board of directors of the Company approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, certifying the current versions of the certificate
of incorporation





--------------------------------------------------------------------------------





and by-laws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.


(g)PDL BioPharma, Inc.shall have received an opinion of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., counsel to the Company, dated as of the First
Closing Date, in form and substance reasonably acceptable to the Purchasers and
addressing such legal matters as PDL BioPharma, Inc. may reasonably request.


(h)No stop order or suspension of trading shall have been imposed by the Nasdaq
Stock Market, the Commission or any other governmental regulatory body with
respect to public trading in the Common Stock.


(i)The Company shall have authorized and reserved for issuance the aggregate
number of shares of Common Stock issuable upon the exercise of Common Warrants
to be issued at the First Closing.


(j)There shall not have occurred any material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recently filed SEC Document.


(k)The Common Stock shall be listed on the Nasdaq Stock Market and the Company
shall have filed a supplemental listing application with the Nasdaq Stock Market
for the listing of the Common Stock and Common Warrant Shares issuable hereunder
and cause such approval shall have been obtained.


(l)The Company shall have executed and delivered to the Purchasers the
Registration Rights Agreement.


(m)PDL BioPharma, Inc. shall have received the Voting and Support Agreements
executed by the Company, Invesco and WIM.


(n)The Company shall have complied with all applicable laws and regulations,
including (but not limited to) the Financial Conduct Authority’s regulatory
rules and regulations on collective investment schemes (COLL Regulations).


6.2    The Second Closing, if any, is subject to the fulfillment to such
Purchaser’s satisfaction, on or prior to the Second Closing Date, of the
following conditions, any of which may be waived by such Purchaser (as to itself
only):


(a)    The representations and warranties made by the Company in Section 4
hereof shall be true and correct on the Second Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein and in any other Transaction Document
required to be performed by it on or prior to the Second Closing Date.


(b)    With the exception of declarations of effectiveness by the Commission
with respect to the registration statements that cover the Second Closing
Securities as contemplated in the Registration Rights Agreement, the Company
shall have obtained any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Second
Closing Securities and the





--------------------------------------------------------------------------------





consummation of the other transactions contemplated by the Transaction
Documents, all of which shall be in full force and effect.


(c)    To the extent not previously satisfied by the Company’s filing with
Nasdaq pursuant to Section 6.1(c) of this Agreement, the Company shall have
filed with Nasdaq an additional Notification Form: Listing of Additional Shares
for the listing of the Securities subject to the Second Closing, a copy of which
shall have been provided to the Purchasers.


(d)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.


(e)    Each Purchaser shall have received a certificate signed by the Chief
Executive Officer or the Principal Financial Officer, dated as of the Second
Closing Date, certifying to the fulfillment of the conditions specified in
subsections (a), (b), (c), (d) (h), (j) and (k) of this Section 6.2.


(f)    Each Purchaser shall have received a certificate signed by the Secretary,
dated as of the First Closing Date, certifying the resolutions adopted by the
board of directors of the Company approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the certificate of incorporation
and by-laws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.


(g)    The Purchasers shall have received an opinion of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., counsel to the Company, dated as of the Second
Closing Date, in form and substance reasonably acceptable to the Purchasers and
addressing such legal matters as the Purchasers may reasonably request.


(h)    No stop order or suspension of trading shall have been imposed by the
Nasdaq Stock Market, the Commission or any other governmental regulatory body
with respect to public trading in the Common Stock.


(i)    The Company shall have authorized and reserved for issuance the aggregate
number of shares of Common Stock issuable upon the exercise of Common Warrants
to be issued at the Second Closing.


(j)    There shall not have occurred any material adverse change in the
Company’s consolidated business or financial condition since the date of the
Company’s most recently filed SEC Document.


(k)    The Common Stock shall be listed on the Nasdaq Stock Market and the
Company shall have filed a supplemental listing application with the Nasdaq
Stock Market for the listing of the Common Stock and Common Warrant Shares
issuable hereunder and cause such approval to be obtained.


(l)    Stockholder Approval shall have been obtained and deemed effective and
evidence of such Stockholder Approval in a form reasonably acceptable to the
Purchasers shall have been delivered to the Purchasers.
 
(m)    The Company and PDL BioPharma, Inc. shall have prepared and agreed on an
operational budget addressing the use of Company resources for the period ending
12 months from June 1, 2019 (the “12-Month Operating Budget”). Such 12-Month
Operating Budget shall be prepared by the Company in





--------------------------------------------------------------------------------





good faith and include all material expenses reasonably expected to be incurred
by the Company through the expiration of the period covered by the 12-Month
Operating Budget. A copy of such 12-Month Operating Budget shall be provided to
the Purchasers.
 
(n)    Each of Invesco and WIM shall have surrendered for cancellation, prior to
the Second Closing Date, all existing and outstanding warrants held in the
Company by their respective funds as of the date of this Agreement, including:
(i) for Invesco: 212,765 warrants to purchase shares of Common Stock with an
exercise price per underlying share of $5.20, and (ii) for WIM: 475,000 warrants
to purchase shares of Common Stock with an exercise price per underlying share
of $8.35 and 975,264 warrants to purchase shares of Common Stock with an
exercise price per underlying share of $5.20; it being a condition to each such
parties that the other shall also have surrendered all of its warrants (other
than those to be acquired at the Second Closing).


6.3    The obligation of the Company to sell and issue First Closing Securities
and to deliver First Closing Securities to PDL BioPharma, Inc. at the First
Closing is subject to fulfillment to the satisfaction of the Company on or prior
to the First Closing Date of the following conditions, any of which may be
waived by the Company:


(a)The representations and warranties made by PDL BioPharma, Inc. in Section 5
hereof shall be true and correct in all material respects on the First Closing
Date. PDL BioPharma, Inc. shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the First Closing Date.


(b)Each Purchaser shall have executed and delivered to the Company the
Registration Rights Agreement.


(c)The Company shall have received payment, by wire transfer of immediately
available funds, in the full amount of the purchase price for the number of
Securities being purchased by at the First Closing, as determined in accordance
with Section 2 hereof.


(d)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.


6.4    The obligation of the Company to sell and issue Second Closing Securities
and to deliver Second Closing Securities to any Purchaser at the Second Closing,
if any, is subject to fulfillment to the satisfaction of the Company on or prior
to the Second Closing Date of the following conditions by such Purchaser, any of
which may be waived by the Company:


(a)The representations and warranties made by such Purchaser in Section 5 hereof
shall be true and correct in all material respects on the Second Closing Date.
Such Purchaser shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to the Second
Closing Date.


(b)The Company shall have received payment, by wire transfer of immediately
available funds, in the full amount of the purchase price for the number of
Securities being purchased by such Purchaser at the Second Closing, as
determined in accordance with Section 2 hereof.







--------------------------------------------------------------------------------





(c)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.


(d)The Company shall have received a Purchase Notice with respect to the Second
Closing Securities to be sold in the Second Closing.


(e)Stockholder Approval shall have been obtained and deemed effective.


SECTION 7.Termination of Obligations to Effect Closing; Effects.


7.1    The obligations of the Company, on the one hand, and PDL BioPharma, Inc.,
on the other hand, to effect the First Closing shall terminate as follows:


(a)By PDL BioPharma, Inc. if any of the conditions set forth in Section 6.1
shall have become incapable of fulfillment, and shall not have been waived by
PDL BioPharma, Inc., prior to the First Closing; or


(b)By the Company if any of the conditions set forth in Section 6.3 shall have
become incapable of fulfillment with respect to such Purchaser, and shall not
have been waived by the Company;
provided, however, that, except in the case of clause (b) above, the party
seeking to terminate its obligation to effect the First Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect such First Closing.
7.2    In the event that the Purchasers exercise their Purchase Right and have
delivered a Purchase Notice to the Company, the obligations of the Company, on
the one hand, and the Purchasers, on the other hand, to effect the Second
Closing shall terminate as follows:


(a)By a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 6.2 shall have become incapable of fulfillment, and shall not
have been waived by the Purchaser, prior to the Second Closing;


(b)By the Company with respect to the Second Closing if any of the conditions
set forth in Section 6.4 shall have become incapable of fulfillment with respect
to such Purchaser, and shall not have been waived by the Company;
provided, however, that, except in the case of clause (b) above, the party
seeking to terminate its obligation to effect the Second Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect such Second Closing.
7.3    In the event of termination by the Company or any Purchaser of its
obligations to effect a Closing pursuant to this Section 7, written notice
thereof shall be given to the other Purchasers by the Company and the other
Purchasers shall have the right to terminate their obligations to effect such
Closing upon written notice to the Company and the other Purchasers. Nothing in
this Section 7 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the





--------------------------------------------------------------------------------





other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.


SECTION 8.Additional covenants and Agreements.


8.1    Reservation of Common Stock. The Company shall, on each Closing and at
all times thereafter, reserve and keep available out of its authorized but
unissued shares of Common Stock, solely for the purpose of providing for the
exercise of the Common Warrants, such number of shares of Common Stock as shall
from time to time equal the number of shares sufficient to permit the exercise
of the Common Warrants issued pursuant to this Agreement in accordance with
their respective terms (the “Reserved Amount”). While the Common Warrants are
outstanding, the Company shall not reduce the Reserved Amount without obtaining
prior written consent of the Purchasers.


8.2    Nasdaq Listing. The Company will take all action necessary to continue
the listing and trading of its Common Stock (including the shares issuable under
this Agreement and the Common Warrant Shares, in each case, following their
issuance hereunder and their resale under a registration statement) on the
Nasdaq Stock Market and, in accordance, therewith, will take all action
necessary to comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of such market or exchange, as
applicable.


8.3    No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Purchasers under the
Transaction Documents.


8.4    Compliance with Laws. The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.


8.5    Termination of Covenants. The provisions of Sections 8.2 through 8.4
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.


8.6    Conduct of Business. For so long as the Second Closing has not occurred
or until June 10, 2019, the Company agrees that it will (a) maintain its
corporate existence in good standing, (b) comply in all material respects with
all laws, rules, ordinances and regulations of all governmental authorities,
(c) maintain, keep and preserve all of its properties necessary in the proper
conduct of its businesses in good repair, working order and condition (ordinary
wear and tear excepted) and make all necessary repairs, renewals and
replacements and improvements thereto, except where the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (d) pay or discharge before becoming delinquent (i) all taxes,
levies, assessments and governmental charges imposed on it or its income or
profits or any of its property and (ii) all lawful claims for labor, material
and supplies, which, if unpaid, might become a lien upon any of its property,
except in each of the above instances where the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (e) timely file with the Commission all reports required to be
filed pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination.


8.7    Stockholder Approval. Following the First Closing, the Company agrees to
use reasonable best efforts to obtain, at a special or annual meeting of the
stockholders of the Company (at which a quorum





--------------------------------------------------------------------------------





is present) no later than June 5, 2019 (the “Stockholder Meeting”), such
approval as may be required by the applicable rules and regulations of the
Nasdaq Stock Market (or any successor entity) from the stockholders of the
Company with respect to the transactions contemplated by the Transaction
Documents, including the issuance of any Second Closing Securities and any
Shares of Common Stock issuable upon exercise of the Common Warrants. The
Company will prepare and file with the Commission a proxy statement to be sent
to the Company’s stockholders in connection with the Stockholder Meeting (the
“Proxy Statement”). Subject to the directors’ fiduciary duties, the Proxy
Statement shall include the Board of Directors’ recommendation that the holders
of shares of the Company’s Common Stock vote in favor of the Stockholder
Approval. Each Purchaser agrees to furnish to the Company information concerning
such Purchase and its affiliates as the Company, on the advice of outside
counsel, reasonably determines is necessary for the Proxy Statement, the
Stockholder Meeting or any subsequent proxy solicitation, provided, however,
that the Purchasers shall not be obligated to provide (i) any information
subject to confidentiality, nondisclosure, or similar agreements or which cannot
be disclosed under applicable law, (ii) personally identifiable information,
(iii) information regarding the limited partners of such Purchaser and (iv)
financial information that the Purchaser reasonably deems to be material to its
business, as determined in good faith in its sole discretion.


8.8    Board Composition. From and after the Second Closing Date and provided
that PDL BioPharma, Inc. fully exercises its Purchase Right, for as long as PDL
BioPharma, Inc. beneficially own at least 12.5% of the total number of
outstanding shares of Common Stock, the board of directors of the Company shall
not take any action to increase the number of directors constituting the entire
board to more than eight directors.


8.9    Board Representation Rights.
  
(a)    At or upon completion of the Second Closing and provided that PDL
BioPharma Inc., fully exercises its Purchase Right, the board of directors of
the Company shall take all actions necessary to cause Dominique Monnet (in such
capacity, the “PDL BioPharma Director” and together with any successors or other
directors designated by PDL BioPharma, Inc. pursuant to this Section 8.9, the
“PDL BioPharma Directors”) to be appointed to the board of directors of the
Company as a class I director. Additionally, at or prior to the Second Closing,
Jill Jene, Ph.D. shall be appointed as a non-voting observer to the board of
directors of the Company (in such capacity, the “PDL BioPharma Observer”).
(b)     From and after the Second Closing Date and provided that PDL BioPharma,
Inc. fully exercises its Purchase Right, for as long as PDL BioPharma, Inc.
beneficially own at least 12.5% of the total number of outstanding shares of
Common Stock, PDL BioPharma, Inc. shall have the exclusive right (but not the
obligation), to designate to the board of directors, one PDL BioPharma Director
and one PDL BioPharma Observer.
(c)     The Company and the board of directors of the Company shall consider in
good faith designating the PDL BioPharma Director to committees of the board of
directors.
(d)     Following the Second Closing and provided that PDL BioPharma, Inc. fully
exercises its Purchase Right, the Company shall take all actions within its
power to cause any designee designated pursuant to this Section 8.9 to be
included in the slate of nominees recommended by the board of directors of the
Company to the holders of Common Stock for election as directors at each meeting
of the stockholders of the Company called for the purpose of electing directors
(and/or in connection with any election by written consent) and the Company
shall use commercially reasonable efforts to cause the election of each such
designated PDL BioPharma Directors, including (i) voting or providing a written
consent or proxy with respect to Common Stock, and soliciting proxies in favor
of the election of such nominees, (ii) causing the





--------------------------------------------------------------------------------





adoption of stockholders’ resolutions and amendments to the organizational
documents of the Company, (iii) executing required agreements and instruments,
(iv) making, or causing to be made, with governmental, administrative or
regulatory authorities, all filings, registrations or similar actions that are
required to achieve such result and (v) for so long as PDL BioPharma, Inc.
retain the rights described under this Section 8.8, not nominating or
recommending the election of any other candidates against or in replacement of
such designated PDL BioPharma Directors.
(e)    Each PDL BioPharma Director and PDL BioPharma Observer designated
pursuant to this Section 8.9 shall serve until his or her successor is
designated or his or her earlier death, disability, resignation or removal; any
vacancy or newly created directorship in the position of an PDL BioPharma
Director may be filled only by PDL BioPharma, Inc., subject to the fulfillment
of the requirements set forth in Section 8.9; and each PDL BioPharma Director
and PDL BioPharma Observer may, during his or her term of office, be removed at
any time, without cause, by and only by PDL BioPharma, Inc. and with respect to
the PDL BioPharma Director, with cause in accordance with the Delaware General
Corporation Law, and with respect to the PDL BioPharma Observer, with cause as
determined by a majority of the members of the Board of Directors.
(f)    At all times while a PDL BioPharma Director is serving as a member of the
board of directors of the Company, and following any such PDL BioPharma
Director’s death, disability, resignation or removal, such PDL BioPharma
Director shall be entitled to all rights to indemnification and exculpation as
are then made available to any other member of the board of directors of the
Company.
(g)    During any period in which the Mutual Non-Disclosure Agreement, dated
February 20, 2019, by and between the Company and PDL BioPharma, Inc. (the
“Nondisclosure Agreement”) is not in effect, prior to the PDL Biopharma
Observer’s attendance of any meeting of the Company’s board of directors or a
committee thereof, the PDL Biopharma Observer will enter into a form of Observer
Agreement in a form reasonably acceptable to the Company and PDL BioPharma, Inc.
(the “Observer Agreement”). The Observer Agreement will provide, among other
things, that the PDL BioPharma Observer shall agree to hold in confidence all
information provided to the PDL BioPharma Observer by the Company or its
representatives. Notwithstanding anything in this Agreement, the Nondisclosure
Agreement or the Observer Agreement, the Board, or applicable committee of the
Board, reserves the right in its sole discretion to exclude the PDL BioPharma
Observer from any meeting of the Board or committee as applicable, or any
portion thereof.
(h)    At all times while a PDL BioPharma Director is serving as a member of the
board of directors of the Company, the Company shall furnish PDL BioPharma, Inc.
with all information provided to members of the board of directors of the
Company; provided, however, that all such information derived under this Section
8.9(h) shall be subject to the Nondisclosure Agreement.
(i)    The provisions of this Section 8.9 shall apply solely to the extent
permitted by applicable Commission and stock exchange requirements, including,
but not limited to, Nasdaq Rule 5640 and any related guidance.
8.10    Access to Information. From the date hereof until the earlier of (a) the
Second Closing Date and (b) June 10, 2019, the Company will make reasonably
available to the Purchasers, the Purchasers’ representatives, consultants and
their respective counsels for inspection, such information and documents as the
Purchasers reasonably request, and will make available at reasonable times and
to a reasonable extent officers and employees of the Company to discuss the
business and affairs of the Company, such information and documents being, to
the knowledge of the Company after reasonable and due inquiry, accurate and
complete with respect to the matters represented thereby.







--------------------------------------------------------------------------------





8.11    Exclusivity Period; Investor Consent. From the First Closing Date until
the earlier of (a) the Second Closing Date and (b) June 10, 2019 (the
“Exclusivity Period”):


(i)     PDL BioPharma, Inc. shall have the right to continue its review of the
Company. During such period, the Company and its officers and employees shall
provide information and reasonably cooperate and assist PDL BioPharma, Inc.’s
review of the Company. Upon providing reasonable advance notice, in connection
which such review PDL BioPharma, Inc. shall have the right to visit and inspect
Company facilities during normal business hours. Each of the Company and PDL
BioPharma, Inc. agree that the results of such review shall be subject to the
Non-Disclosure Agreement; provided, however, that subject to the approval of any
third party commercial provider or consultant (the “Commercial Provider”), PDL
BioPharma, Inc. shall (A) provide a final copy of any such Commercial Provider’s
commercial report or presentation to each other Purchaser that has executed a
non-reliance letter with respect to such report or presentation reasonably
satisfactory to the Commercial Provider, and (B) provide a final copy of any
such third party’s report or presentation, together with copies of any
underlying documentation, information or data requested by the Company to the
Company. To the extent that the Company or any Person acting on its behalf (as
determined in the reasonable good faith judgment of PDL BioPharma, Inc.)
delivers any material, non-public information to PDL BioPharma, Inc. as part of
its review, PDL BioPharma, Inc. shall, at its discretion, provide notice to the
Company that it believes it has received information that constitutes material,
non-public information, and each of the Company and PDL BioPharma, Inc. shall
consult with each other as to whether such information constitutes material,
non-public information and, if so, the public disclosure of such information.
(ii)    Except as otherwise agreed to by the Company and PDL BioPharma, Inc. and
set forth on Schedule 8.11(ii) hereto, the Company agrees (a) not to solicit,
negotiate or discuss a Similar Transaction, and (b) to immediately cease any and
all communications with any third parties directly or indirectly relating to, or
connected with, a potential Similar Transaction (including any and all
communications with third parties that have at any time been in contact with, or
expressed interest to, the Company or its advisors or representatives regarding
a potential Similar Transaction). For purposes of this Section, “Similar
Transaction” means any financing arrangements, acquisition of stock of the
Company or any acquisition and/or license of products with any third party other
than PDL BioPharma, Inc.
(iii)    The Company shall not, and shall not permit any subsidiary to, without
the prior written consent of PDL BioPharma, Inc.:
(A)     Create, incur, assume or refinance any indebtedness in excess of
$5,000,000.
(B)    Take any action that would reasonably be expected to result in a breach
or default under any material agreement or indebtedness arrangement of the
Company. Take any action or enter into any transaction that would reasonably be
expected to result in a breach of or default under any material agreement,
credit agreement, indenture, note, or similar instrument or security.
(C)    Acquire (including by way of merger, recapitalization, reorganization,
liquidation or dissolution) any business, debt or equity interests, operations
or assets of any Person, or make any investment in or loan to any Person, in any
single transaction or series of related transactions (excluding ordinary course
transactions).
(D)    Sell, lease, transfer, encumber (other than permitted liens) or otherwise
dispose of (including by way of merger, recapitalization, reorganization,
liquidation or dissolution) any division, business or operations of the Company
or any of its subsidiaries, or any equity interests of the Company or any of its
subsidiaries, in any single transaction or series of related transactions.





--------------------------------------------------------------------------------





(E)    Issue any equity or equity-linked securities or other voting securities
of the Company or any of its subsidiaries, in any single transaction or series
of related transactions, constituting 10% or more of the then outstanding shares
of Common Stock of the Company.
(F)    Hire, or terminate without cause, its Chief Executive Officer, or agree
to do so.
(G)    Amend, change, alter, modify or repeal the Company’s certificate of
incorporation or by-laws in a manner that would materially and adversely affect
the rights, preferences, privileges or voting powers of PDL BioPharma, Inc.
(iv)    The Company shall consult with PDL BioPharma, Inc. with respect to any
proposed or contemplated licensing transactions, including with respect to any
Similar Transactions set forth on Schedule 8.11(ii) hereto, and shall not permit
any subsidiary to, without first discussing with, and addressing the concerns
of, PDL BioPharma, Inc., enter into any such transaction or agreement related
thereto without first consulting PDL, BioPharma, Inc.
(v)    Other than in respect of the transactions contemplated by the Transaction
Documents, the Purchasers shall have pro rata preemptive rights with respect to
the issuance by the Company of common stock, common warrants and any
equity-linked securities, other than issuances pursuant to the Company’s equity
incentive plans as approved by the Company’s Board of Directors. Each
Purchaser’s preemptive right shall be pro rata on the basis of the aggregate
number of shares of Common Stock agreed to be purchased by such Purchaser
pursuant to this Agreement.
8.12    Information Rights.


(a)From the First Closing Date until the earlier of (a) the Second Closing Date
and (b) June 10, 2019, and thereafter for so long as PDL BioPharma, Inc.
beneficially owns at least 20% of the total number of outstanding shares of
Common Stock:


(i)    PDL BioPharma, Inc. shall be entitled to consult with the Company’s
officers with respect to the Company’s business and financial matters, including
management’s proposed annual operating plans and to review progress in achieving
said plans.
(ii)    The Company shall furnish PDL BioPharma, Inc. with such available
financial and operating data and other information with respect to the business
and properties of the Company and its subsidiaries as PDL BioPharma, Inc. may
reasonably request, and, if a PDL BioPharma Director or PDL BioPharma Observer
is then serving as a director or observer, respectively, with all information
provided to members of the board of directors of the Company.
(iii)    PDL BioPharma, Inc. shall be entitled to inspect all books and records
and facilities and properties of the Company at reasonable times and intervals.
provided, however, that all such information derived under this Section 8.12
shall be subject to the Nondisclosure Agreement; provided, further, that to the
extent that the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of PDL BioPharma, Inc.) delivers any material,
non-public information to PDL BioPharma, Inc. as part of its due diligence
review, PDL BioPharma, Inc. shall have provided notice to the Company that it
believes it has received information that constitutes material, non-public
information, and each of the Company and PDL BioPharma, Inc. shall consult with
each other as to whether such information constitutes material, non-public
information and, if so, the public disclosure of such information.





--------------------------------------------------------------------------------





(b)If at any time PDL BioPharma, Inc. determines that applicable accounting
requirements require consolidation or other integration of the Company’s
financial information in PDL BioPharma, Inc.’s financial reports, the Company
shall, at PDL BioPharma, Inc.’s sole expense, provide PDL BioPharma, Inc. with
such information that PDL BioPharma, Inc. may reasonably request to satisfy such
obligations within such timeframes as it may reasonably specify to satisfy its
financial reporting timelines. Notwithstanding anything to the contrary in this
Agreement, the Company consents to the disclosure of such financial information
by PDL BioPharma, Inc. as reasonably necessary to comply with PDL BioPharma,
Inc.’s accounting and disclosure requirements. Further, if at any time PDL
BioPharma, Inc. or its independent auditor determines that applicable auditing
standards require that the Company be included within the scope of such
auditor’s audit procedures with respect to its audit of PDL BioPharma, Inc. and
its affiliates, the Company shall, at PDL BioPharma, Inc.’s sole expense,
reasonably cooperate in a timely fashion with reasonable requests to facilitate
any such audit procedures.


8.13    Purchaser Default. If, in connection with the Second Closing, any
Purchaser shall (a) elect not to exercise its Purchase Right or (b) after
electing to exercise its Purchase Right, default in its obligation to purchase
Securities that it has agreed to purchase hereunder at such Second Closing, the
non-defaulting Purchaser or Purchasers shall have the option, at its or their
sole discretion, to purchase any or all of the Securities that such Purchaser
elected not to purchase pursuant to its Purchase Right or, after electing to
exercise its Purchase Right, agreed to purchase hereunder at such Second Closing
as set forth below (such Purchaser, a “defaulting Purchaser”). For the avoidance
of doubt, in no event shall the Company have the right to require any
non-defaulting Purchaser to purchase Securities that a defaulting Purchaser
elected not to purchase pursuant to its Purchase Right or, after electing to
exercise its Purchase Right, failed to purchase at the Second Closing. Following
the delivery of the Purchase Notice, in the event of default by any Purchaser,
the Company shall give written notice to the non-defaulting Purchasers of such
default (the “Default Notice”), which Default Notice shall specify the amount of
Securities that the defaulting Purchaser failed to purchase at the Second
Closing (the “Remaining Securities”). Each non-defaulting Purchaser shall have
an option, exercisable for a period of 10 days following the date of delivery of
the Default Notice, to purchase, on a pro rata basis according the aggregate
number of shares of Common Stock agreed to be purchased pursuant to this
Agreement by such Purchaser so electing, the Remaining Securities for the
consideration and on the terms and conditions set forth in the Default Notice.
Such option shall be exercised by the delivery by such Purchaser of written
notice to the Secretary of the Company. In the event that the options to
purchase Remaining Securities have not been exercised by the non-defaulting
Purchaser with respect to all of the Remaining Securities, those Purchasers who
have exercised their options within the 10-day period specified in this Section
8.13 shall have an additional option, for a period of five days next succeeding
the expiration of such 10-day period, to purchase all or any part of the balance
of such Remaining Securities on the terms and conditions set forth in the
Default Notice, which option shall be exercised by the delivery of written
notice to the Secretary of the Company. In the event there are two or more such
Purchasers who choose to exercise the last-mentioned option for a total number
of Remaining Securities in excess of the number available, the Remaining
Securities available for each such Purchaser’s option shall be allocated to each
such Purchaser pro rata based on the aggregate number of shares of Common Stock
agreed to be purchased pursuant to this Agreement by such Purchaser so electing.
The closing of any purchase of Remaining Securities shall occur remotely via
exchange of documents and signatures within seven days of the applicable notice
to the Company of the applicable Purchaser’s election to purchase Remaining
Securities in accordance with this Section 8.13.


8.14    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Shares and to provide a copy thereof, promptly upon request
of any Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary to obtain an exemption for, or to qualify the





--------------------------------------------------------------------------------





Shares for, sale to the Purchaser at each of the First Closing and the Second
Closing, if any, under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of such actions promptly upon
request of any Purchaser.


8.15    Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any trading market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.


8.16    Short Sales and Confidentiality After the Date Hereof. Each Purchaser
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will, directly or indirectly, engage in any
transactions in the Company’s securities (including, without limitation, any
Short Sales involving the Company’s securities) during the period from the date
hereof until the earlier of such time as (i) after the transactions contemplated
by this Agreement are first publicly announced by the Company or (ii) this
Agreement is terminated in full. Each party to this Agreement shall hold, and
shall cause its respective affiliates and its and their respective directors,
officers, employees, agents, consultants and advisors to hold, in strict
confidence (unless disclosure to a regulatory authority is necessary or
appropriate in connection with any necessary regulatory approval in connection
with the transactions contemplated by this Agreement or unless disclosure is
required by judicial or administrative process or, in the written opinion of its
counsel, by any other legal requirement or the applicable requirements of any
regulatory agency or Nasdaq) all non-public records, books, contracts,
instruments, computer data and other data and information concerning the other
party (“Confidential Information”) furnished to it by or on behalf of the other
party or its representatives, and such party shall disclose Confidential
Information of the other party only to its auditors, attorneys, financial
advisors and other representatives who have a bona fide need to know such
information. The following will not constitute Confidential Information of a
party (the “Disclosing Party”): (a) information which was already in the other
party’s possession prior to its receipt from the Disclosing Party or its
representatives, as evidenced by contemporaneous written records, provided that
the source of such information was not and is not bound by any contractual or
other obligation of confidentiality to the Disclosing Party with respect to any
of such information; (b) information which is or becomes known to the other
party on a non-confidential basis from a source other than the Disclosing Party
or any of its representatives, provided that the source of such information was
not and is not bound by any contractual or other obligation of confidentiality
to the Disclosing Party with respect to any of such information; (c) information
which is or becomes publicly available other than as a direct or indirect result
of the disclosure of any of such information by the other party or by any of its
representatives; and (d) information which is independently developed by the
other party without reference to any Confidential Information of the Disclosing
Party, as evidenced by contemporaneous written records. Purchasers will not make
use of any Confidential Information of the Company, except for the specific
purpose of (i) monitoring Purchasers’ investment in the Common Stock and (ii)
evaluating, negotiating and consummating the transactions contemplated by this
Agreement. Notwithstanding the foregoing, each Purchaser agrees, severally and
not jointly, that they will not engage in any Short Sales or hedging activities
or enter into similar arrangements or agreements that transfer, in whole or in
part, the economic risk of ownership of Shares, regardless of whether any such
transaction is to be settled in securities, in cash or otherwise from the period
commencing on the date hereof and ending on the earliest of (x) the effective
date of each Registration Statement, (y) the 24-month anniversary of the Second
Closing Date, if any, or (z) the date that such Purchaser no longer holds any
Shares. Each Purchaser understands and acknowledges that the Commission
currently takes the position that coverage of short sales of shares of





--------------------------------------------------------------------------------





the Common Stock “against the box” prior to effectiveness of a resale
registration statement with securities included in such registration statement
would be a violation of Section 5 of the Securities Act, as set forth in
Item 239.10 of the Securities Act Rules Compliance and Disclosure
Interpretations compiled by the Office of Chief Counsel, Division of Corporation
Finance.
 
8.17    Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K, describing the material terms of the Transaction Documents,
with the Commission on or before the fourth trading day immediately following
the execution of this Agreement. The Company shall issue a press release, which
press release shall be subject to review and approval by PDL BioPharma Inc.,
with respect to the transactions contemplated hereby on or before the time at
which such Current Report on Form 8-K is filed.


8.18    Warrants. Prior to the Second Closing, Invesco and WIM shall submit all
documentation reasonably requested by the Company such that the cancellation of
all existing and outstanding warrants held in the Company by their respective
funds as of the date of this Agreement is effective prior to the Second Closing,
including: (i) 1,188,028 warrants held by such parties in the aggregate to
purchase shares of Common Stock with an exercise price per underlying share of
$5.20, and (ii) 475,000 warrants held by WIM to purchase shares of Common Stock
with an exercise price per underlying share of $8.35. For the avoidance of
doubt, the cancellation of all existing and outstanding warrants held in the
Company by each of Invesco and WIM as of the date of this Agreement is a
condition to the Second Closing and such respective obligations of Invesco and
WIM shall apply irrespective of whether such parties exercise their respective
Purchase Right under this Agreement.
  
8.19    Intellectual Property. The Company shall provide to, and maintain, a
current list of its intellectual property rights, including a schedule of
patents, with PDL BioPharma, Inc.


8.20    Six-Month Operating Budget. Within five (5) business days after the
First Closing, the Company will prepare and deliver to PDL BioPharma, Inc. an
operational budget agreeable to PDL BioPharma, Inc. addressing the use of
Company resources for the period ending six months after the date of this
Agreement (the “Six-Month Operating Budget”). Such Six-Month Operating Budget
shall be prepared by the Company in good faith and include all material expenses
reasonably expected to be incurred by the Company through the expiration of the
period covered by the Six-Month Operating Budget.


8.21    Use of Proceeds. The Company shall use the net proceeds of the sale of
the Securities to fund the costs and expenses of clinical trials and
commercialization of its product candidates, as well as for general working
capital. The Company shall not use the net proceeds of the sale of the
Securities to effect any cash dividend or other form of distribution to any
stockholders of the Company.


SECTION 9.Indemnification.


9.1    Indemnification by the Company. In consideration of a Purchaser’s
execution and delivery of this Agreement and acquiring the Securities hereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents to which it is a party, the Company shall indemnify and hold harmless
each Purchaser, each of its directors, officers, shareholders, members,
partners, employees, representatives, agents and advisors (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title), each Person, if any,
who controls the Purchaser (within the meaning of Section 15 of the 1933 Act or
Section 20(a) of the 1934 Act), and the respective directors, officers,
shareholders, members, partners, employees, representatives, agents and advisors
(and any other Persons with a functionally equivalent role of a Person holding
such titles





--------------------------------------------------------------------------------





notwithstanding the lack of such title or any other title) of such controlling
Persons (each, an “Indemnified Party”), from and against all losses,
liabilities, obligations, claims, damages, costs and expenses (including all
judgments, amounts paid in settlement, court costs, reasonable attorneys’ fees
and costs of defense and investigation) (collectively, “Damages”) in an amount
not to exceed the aggregate purchase price paid by such Indemnified Party
Securities pursuant to this Agreement that such Indemnified Party may suffer or
incur as a result of or relating to any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents to which it is a party, other than claims for
indemnification within the scope of Section 5 of the Registration Rights
Agreement; provided, however, that the indemnity provided in this Section 9.1
and in the Registration Rights Agreement shall not apply to any Damages to the
extent, but only to the extent, that such Damages resulted directly and
primarily from a breach of any of the Purchaser’s representations, warranties,
covenants or agreements contained in this Agreement or the Registration Rights
Agreement.
 
To the extent that the foregoing undertakings by the Company set forth in this
Section 9.1 may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.
9.2    Indemnification by Purchasers. In consideration of the Company’s
execution and delivery of this Agreement and sale of the Securities hereunder
and in addition to all of a Purchaser’s other obligations under the Transaction
Documents to which it is a party, each Purchaser shall severally, and not
jointly, indemnify and hold harmless the Company, each of its directors,
officers, stockholders, employees, representatives, agents and advisors (and any
other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding the lack of such title or any other title), each Person,
if any, who controls the Company (within the meaning of Section 15 of the 1933
Act or Section 20(a) of the 1934 Act), and the respective directors, officers,
shareholders, members, partners, employees, representatives, agents and advisors
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons (each, a “Company Party”), from and against all Damages in
an amount not to exceed the aggregate purchase price paid by such Purchaser for
Securities pursuant to this Agreement that such Company Party may suffer or
incur as a result of or relating to any breach of any of the representations,
warranties, covenants or agreements made by such Purchaser in this Agreement or
in the other Transaction Documents to which it is a party, other than claims for
indemnification within the scope of Section 5 of the Registration Rights
Agreement; provided, however, that the indemnity provided by this Section 9.2
and in the Registration Rights Agreement shall not apply to any Damages to the
extent, but only to the extent, that such Damages resulted directly and
primarily from a breach of any of the Company’s representations, warranties,
covenants or agreements contained in this Agreement or the Registration Rights
Agreement.
 
To the extent that the foregoing undertakings by such Purchaser set forth in
this Section 9.2 may be unenforceable for any reason, such Purchaser shall make
the maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.
9.3    Indemnification Procedures. Any person entitled to indemnification
hereunder shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person, unless (a) the indemnifying party has agreed to pay
such fees or expenses, or (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based





--------------------------------------------------------------------------------





upon written advice of its counsel, a conflict of interest exists between such
person and the indemnifying party with respect to such claims (in which case, if
the person notifies the indemnifying party in writing that such person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person); and provided, further, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood and agreed that
the indemnifying party shall not, in connection with any claim in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that (i) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation or (ii) that includes the granting of any equitable relief or the
admission by the indemnified party of its officers, directors, managers,
partners or affiliates of any legal, regulatory or ethical violations.


SECTION 10.
NOTICES.



All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and addressed as follows:
if to the Company, to:
Evofem Biosciences, Inc.
12400 High Bluff Drive, Suite 600
San Diego, CA 92130
(858) 550-1900
Attention: General Counsel




with a copy (which shall not constitute notice) to:
Mintz, Levin, Ferris, Cohn, Glovsky and Popeo, P.C.
3580 Carmel Mountain Road, Suite 300
San Diego, CA 92130
(858) 314-1500
Attention: Adam C. Lenain, Esq.
E-Mail: aclenain@mintz.com


or to such other Person at such other place as the Company shall designate to
the Purchasers in writing; and if to the Purchasers, at the address as set forth
at the end of this Agreement, or at such other address or addresses as may have
been furnished to the Company in writing.
SECTION 11.
MISCELLANEOUS.



11.1    Waivers and Amendments. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and (i) prior to the First Closing,
Purchasers that agreed to purchase a majority of the First Closing Securities to
be issued and sold pursuant





--------------------------------------------------------------------------------





to this Agreement and (ii) following the First Closing, Purchasers holding
Securities representing a majority of the Securities issued pursuant to this
Agreement then held by Purchasers, including all Common Warrant Shares issued or
issuable upon exercise of the Common Warrants. Notwithstanding the foregoing,
this Agreement may not be amended and the observance of any term of this
Agreement may not be waived with respect to any Purchaser without the written
consent of such Purchaser unless such amendment or waiver applies to all
Purchasers in the same fashion; provided that any amendment, termination or
waiver of any term of this Agreement that specifically, and in a manner
disproportionate to other Purchasers, relates to a specific Purchaser shall
require the written consent of such specific Purchaser. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon (i) prior to
the First Closing, each Purchaser and (ii) following the First Closing, each
holder of any Securities purchased under this Agreement at the time outstanding,
and in each case, each future holder of all such Securities and the Company.


11.2    Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.


11.3    No Third-Party Beneficiaries. Except for Wells Fargo Securities, which
is an intended third party beneficiary of, and entitled to rely on, the
representations, warranties, covenants and agreements set forth in this
Agreement, this Agreement is intended for the benefit of the parties hereto and
their respective successors and permitted assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person. This Section 11.3
may not be amended in a manner that adversely affects Wells Fargo Securities
without Wells Fargo Securities prior written approval.


11.4    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
11.5    Replacement of Shares. If the Shares are certificated and any
certificate or instrument evidencing any Shares are mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company and the Company’s transfer agent of such
loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.


11.6    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Closing Securities pursuant to the Transaction Documents has been made
by such Purchaser independently of any other Purchaser. Nothing contained herein
or in any Transaction Document, and no action taken by any





--------------------------------------------------------------------------------





Purchaser pursuant thereto, shall be deemed to constitute the Purchaser as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.


11.7    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement will be governed by and construed in accordance with the laws of the
State of Delaware without regard to any choice of laws or conflict of laws
provisions that would require the application of the laws of any other
jurisdiction. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware) for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. Each party to this Agreement hereby irrevocably waives any
defense in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of the above named courts and to the fullest extent
permitted by applicable law, that the action, suit or proceeding in any such
court is brought in an inconvenient forum or that the venue of such suit, action
or proceeding is improper. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


11.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile of “.pdf” signature were the original thereof.


11.9    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto;
provided, however, that the obligations of Invesco under this Agreement may be
assigned by Invesco to one or more of its affiliates (including to one or more
investment funds that are affiliates of Invesco or managed by Invesco) that
agree to assume Invesco's obligations hereunder, provided that Invesco shall
remain obligated to perform its obligations hereunder to the extent not
performed by such affiliate(s).


11.10    Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, and the other
Transaction Documents constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.







--------------------------------------------------------------------------------





11.11    Payment of Fees and Expenses. Each of the Company and the Purchasers
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby; provided, that (a)
the Company shall reimburse PDL BioPharma, Inc. (i) promptly following the First
Closing for all reasonable, documented consulting, legal and other out-of-pocket
fees and expenses incurred by PDL BioPharma, Inc. related to the documentation
and negotiation of the Transaction Documents and documents related thereto, and
(ii) reasonable and documented expenses, as incurred by PDL BioPharma, Inc.,
related to its review of the Company during the Exclusivity Period up to a
maximum of $150,000; (b) following the First Closing Date, the Company shall
reimburse Invesco for all reasonable, documented consulting, legal and other
out-of-pocket fees and expenses incurred by Invesco related to the documentation
and negotiation of the Transaction Documents and documents related thereto up to
a maximum of $50,000; (c) following the Second Closing Date, the Company shall
reimburse WIM for all reasonable, documented consulting, legal and other
out-of-pocket fees and expenses incurred by WIM related to the documentation and
negotiation of the Transaction Documents and documents related thereto up to a
maximum of £30,000 (plus VAT). If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.


11.12    Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by the Company or
the Purchasers and each of the First Closing and the Second Closing, if any.


11.13    Acknowledgement.


(a)    The Company acknowledges that Invesco is the investment manager of, and
will enter into all documentation on behalf the Invesco Funds. All of the
Invesco Funds’ rights will be exercised by Invesco as agent for the Invesco
Funds. Invesco is acting as agent only and as such assumes no responsibility or
liability whatsoever. Invesco acknowledges it has full power, capacity and
authority to (i) enter into this Agreement on its own behalf and as agent for
and on behalf of the Invesco Funds and (ii) bind itself and the Invesco Funds to
the terms hereof.
(b)     WIM is the investment manager of, and will enter into all documentation
on behalf of, funds under its management (the “Funds”). All the Purchaser's
rights will be exercised by WIM as agent for the Funds. WIM is acting as agent
only and as such assumes no responsibility or liability whatsoever.
[signature pages follow]





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
EVOFEM BIOSCIENCES, INC.


By:     /s/ Saundra Pelletier    
Name:    Saundra Pelletier
Title:    Chief Executive Officer


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PDL BIOPHARMA, INC.:
    
By: /s/ Dominique P. Monnet    
Name: Dominique P. Monnet    
Title: President and CEO    
Address: 932 Southwood Blvd.    
Incline Village, NV 89451    
Email: general.counsel@pdl.com    


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


INVESCO ASSET MANAGEMENT LTD., as agent for
and on behalf of its discretionary managed clients


By: /s/ Graeme Proudfoot    
Name: Graeme Proudfoot    
Title: Director    
Address: Perpetual Park, Perpetual Park Drive    
Henley-on-Thames, OXON RG9 1HH    
Email:     

















--------------------------------------------------------------------------------





PURCHASERS:


WOODFORD INVESTMENT MANAGEMENT LIMITED acting for and on behalf of investment
funds clients under its investment management


By: /s/ Paul Green    
Name: Paul Green    
Title: Authorised Signatory    
Address: 9400 Garsington Road, Oxford OX4 2HN
Email: compliance@Woodfordfunds.com    









--------------------------------------------------------------------------------











EXHIBIT A
SCHEDULE OF PURCHASERS


Name and Address
Number of Shares to be Purchased in First Closing*
Number of Common Warrant Shares Underlying Common Warrants Purchased in First
Closing*
Aggregate Purchase Price of First Closing Securities
Number of Shares to be Purchased in Second Closing*
Number of Common Warrant Shares Underlying Common Warrants Purchased in Second
Closing*
Aggregate Purchase Price of Second Closing Securities
PDL BioPharma, Inc.
932 Southwood Boulevard
Incline Village, Nevada 89451
Attn: General Counsel
6,666,667
1,666,667
$30,000,001.50
6,666,667
1,666,667
$30,000,001.50
Invesco Asset Management Ltd.,
as agent for and on behalf of its
discretionary managed clients, 1555 Peachtree Street NE, Suite
1800, Atlanta GA 30309
0
0
0
2,222,222
555,556(1)
$9,999,999.00
Woodford Investment Management Limited acting on behalf of funds under its
management (“WIM”), 9400 Garsington Road, Oxford, OX4 2HN, United Kingdom
0
0
0
2,222,222
555,556(2)
$9,999,999.00
TOTAL
6,666,667
1,666,667
$30,000,001.50
11,111,111
2,777,779
$49,999,999.50
 
* Subject to appropriate adjustment in the event of a stock dividend, stock
split, combination or other similar recapitalization affecting the Common Stock.
(1) Excludes 212,765 warrants surrendered by Invesco Asset Management Ltd. in
connection with this Agreement.
(2) Exclude 1,450,264 warrants surrendered by WIM in connection with this
Agreement.

 







--------------------------------------------------------------------------------







EXHIBIT B-1
FORM OF COMMON WARRANT


THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.
EVOFEM BIOSCIENCES, INC.
FORM OF WARRANT TO PURCHASE COMMON STOCK
Number of Warrant Shares: [ ]
(subject to adjustment)
Warrant No.         Original Issue Date: [ ], 2019
Evofem Biosciences, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [ ] or its registered assigns (the “Holder”),
is entitled, upon the terms and subject to the limitations and conditions set
forth below, at any time on or after the date that is six (6) months following
the Original Issue Date and on or prior to 5:00 p.m., New York City time, on the
date that is seven (7) years after the Original Issue Date (the “Termination
Date”), to purchase from the Company up to [ ] shares of common stock, $0.0001
par value per share (the “Common Stock”), of the Company (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”) at an exercise price
per share equal to $6.38 per share (as adjusted from time to time as provided in
Section 9 herein, the “Exercise Price”), upon surrender of this Warrant to
Purchase Common Stock (including any Warrants to Purchase Common Stock issued in
exchange, transfer or replacement hereof, the “Warrant”) at any time and from
time to time on or after the date hereof (the “Original Issue Date”) until the
Termination Date, subject to the following terms and conditions:
1.    Definitions. All capitalized terms that are used but not defined herein
shall have the respective meanings ascribed to them in the Securities Purchase
Agreement, dated April [ ], 2019, by and between the Company and Holder (the
“Securities Purchase Agreement”). For all purposes of and under this Warrant,
the following terms shall have the following respective meanings:
(a)    “Affiliate” means any Person directly or indirectly controlled by,
controlling or under common control with, a Holder, but only for so long as such
control shall continue. For purposes of this definition, “control” (including,
with correlative meanings, “controlled by”, “controlling” and “under common
control with”) means, with respect to a Person, possession, direct or indirect,
of (a) the power to direct or cause direction of the management and policies of
such Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise), or (b) at least 50% of the
voting securities (whether directly or pursuant to any option, warrant or other
similar arrangement) or other comparable equity interests.
(b)    “Commission” means the United States Securities and Exchange Commission.
(c)    “Closing Sale Price” means, for any security as of any date, the last
trade price for such security on the Principal Trading Market for such security,
as reported by Bloomberg Financial Markets, or, if such Principal Trading Market
begins to operate on an extended hours basis and does not designate the last
trade price, then the last trade price of such security prior to 4:00 P.M., New
York City time, as reported by Bloomberg Financial Markets, or if the foregoing
do not apply, the last trade price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg Financial Markets. If the Closing Sale Price cannot be calculated for
a security on a particular date on any of the foregoing bases, the Closing Sale
Price of such security on such date shall be the fair





--------------------------------------------------------------------------------





market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then the Board of Directors of the Company shall use its good faith
judgment to determine the fair market value. The Board of Directors’
determination shall be binding upon all parties absent demonstrable error. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.
(d)    “Principal Trading Market” means the national securities exchange or
other trading market on which the Common Stock is primarily listed on and quoted
for trading on the date in question, which, as of the Original Issue Date, shall
be the Nasdaq Capital Market.
(e)    “Securities Act” means the Securities Act of 1933, as amended.
(f)    “Trading Day” means any weekday on which the Principal Trading Market is
open for trading.
(g)    “Transfer Agent” means Philadelphia Stock Transfer, Inc., the Company’s
transfer agent and registrar for the Common Stock, and any successor appointed
in such capacity.
2.    Issuance of Securities. The Warrant, as initially issued by the Company,
is offered and sold pursuant to the Securities Purchase Agreement. The Company
shall register ownership of this Warrant, upon records to be maintained by the
Company for that purpose (the “Warrant Register”), in the name of the record
Holder (which shall include the initial Holder or, as the case may be, any
assignee to which this Warrant is assigned hereunder) from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
3.    Registration of Transfers. Subject to compliance with all applicable
securities laws, the Company shall, or will cause its Transfer Agent to,
register the transfer of all or any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, and payment for all applicable
transfer taxes (if any). Upon any such registration or transfer, a new warrant
to purchase Common Stock in substantially the form of this Warrant (any such new
warrant, a “New Warrant”) evidencing the portion of this Warrant so transferred
shall be issued to the transferee, and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Warrant that the Holder has in respect of this
Warrant. The Company shall, or will cause its Transfer Agent to, prepare, issue
and deliver at the Company’s own expense any New Warrant under this Section 3.
Until due presentment for registration of transfer, the Company may treat the
registered Holder hereof as the owner and holder for all purposes, and the
Company shall not be affected by any notice to the contrary.
4.    Exercise and Duration of Warrants.
(a)    All or any part of this Warrant shall be exercisable by the registered
Holder in any manner permitted by this Warrant at any time and from time to time
until the Termination Date.
(b)    The Holder may exercise this Warrant by delivering (as determined in
accordance with the notice provisions hereof) to the Company an exercise notice,
in the form attached as Schedule 1 hereto (the “Exercise Notice”), completed and
duly signed. Within one (1) Trading Day following the date of delivery of the
Exercise Notice, the Holder shall make payment of the Exercise Price for the
number of Warrant Shares as to which this Warrant is being exercised (which may
take the form of a “cashless exercise” if so indicated in the Exercise Notice
pursuant to Section 10 below). The date on which the Notice of Exercise is
delivered to the Company (as determined in accordance with the notice provisions
hereof) is an “Exercise Date,” provided, that if the Exercise Price is not
delivered on or before one (1) Trading Day following the date of delivery of the
Exercise Notice, the Exercise Date shall be deemed to be one (1) Trading Day
following the date of that the Exercise Price is delivered to the Company. No
ink-original Notice of Exercise shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of Exercise
be required. The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder. Execution and delivery of the Exercise
Notice shall have the same effect as cancellation of the original





--------------------------------------------------------------------------------





Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares, if any.
5.    Delivery of Warrant Shares.
(a)    Upon exercise of this Warrant, the Company shall promptly (but in no
event later than two (2) Trading Days after the Exercise Date), upon the request
of the Holder, credit such aggregate number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with The Depository Trust Company (“DTC”) through its
Deposit / Withdrawal At Custodian system, or if the Transfer Agent is not
participating in the Fast Automated Securities Transfer Program (the “FAST
Program”) or if the certificates are required to bear a legend regarding
restriction on transferability, issue and dispatch by overnight courier to the
address as specified in the Exercise Notice, a certificate, registered in the
Company’s share register in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise. The Holder, or any natural person or legal entity (each, a
“Person”) so designated by the Holder to receive Warrant Shares, shall be deemed
to have become the holder of record of such Warrant Shares as of the time of
delivery of the Exercise Notice on the Exercise Date, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares, as the case may be.
While this Warrant remains outstanding, the Company shall maintain a transfer
agent that participates in the FAST Program.
(b)    If by the close of the second (2nd) Trading Day after the Exercise Date,
the Company fails to deliver to the Holder a certificate representing the
required number of Warrant Shares in the manner required pursuant to Section
5(a) or, provided such Warrant Shares are not required to bear a restrictive
legend, fails to credit the Holder’s balance account with DTC for such number of
Warrant Shares to which the Holder is entitled, and if after such second (2nd)
Trading Day and prior to the receipt of such Warrant Shares, the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall, within two (2) Trading Days after the Holder’s request and in the
Holder’s sole discretion, either (1) pay in cash to the Holder an amount equal
to the Holder’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased, at which point the Company’s
obligation to deliver such certificate (and to issue such Warrant Shares) shall
terminate or (2) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Warrant Shares and pay cash to the
Holder in an amount equal to the excess (if any) of Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased in the Buy-In over the product of (A) the number of shares of
Common Stock purchased in the Buy-In, times (B) the Closing Sale Price of a
share of Common Stock on the Exercise Date.
(c)    To the extent permitted by law and subject to Section 5(b), the Company’s
obligations to issue and deliver Warrant Shares in accordance with and subject
to the terms hereof (including the limitations set forth in Section 11 below)
are absolute and unconditional, irrespective of any action or inaction by the
Holder to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any Person or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder or any other Person of any obligation
to the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Subject to Section 5(b), nothing herein shall limit
the Holder’s right to pursue any other remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
6.    Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense (excluding any applicable stamp duties) in respect of
the issuance of such certificates, all of which taxes and expenses shall be paid
by the Company; provided, however, that the Company shall not be required to pay
any tax that may be payable in respect of any transfer involved in the
registration of any certificates for Warrant





--------------------------------------------------------------------------------





Shares or the Warrants in a name other than that of the Holder or an Affiliate
thereof. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.
7.    Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity (but not the posting of
any surety or other bond), if requested by the Company. Applicants for a New
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures. If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.
8.    Reservation of Warrant Shares. The Company covenants that it will, at all
times while this Warrant is outstanding, reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Common Stock,
solely for the purpose of enabling it to issue Warrant Shares upon exercise of
this Warrant as herein provided, the number of Warrant Shares that are initially
issuable and deliverable upon the exercise of this entire Warrant, free from
preemptive rights or any other contingent purchase rights of persons other than
the Holder (taking into account the adjustments and restrictions of Section 9).
The Company covenants that all Warrant Shares so issuable and deliverable shall,
upon issuance and the payment of the applicable Exercise Price in accordance
with the terms hereof, be duly and validly authorized, issued and fully paid and
non-assessable. The Company will take all such action as may be reasonably
necessary to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed. The Company further covenants that it will not,
without the prior written consent of the Holder, take any actions to increase
the par value of the Common Stock at any time while this Warrant is outstanding.
9.    Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
(a)    Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock issued and
outstanding on the Original Issue Date and in accordance with the terms of such
stock on the Original Issue Date, that is payable in shares of Common Stock,
(ii) subdivides its outstanding shares of Common Stock into a larger number of
shares of Common Stock, (iii) combines its outstanding shares of Common Stock
into a smaller number of shares of Common Stock or (iv) issues by
reclassification of shares of capital stock any additional shares of Common
Stock of the Company, then in each such case the Exercise Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately before such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event. Any adjustment made pursuant to clause (i) of this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution, provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid on the date fixed therefor, the Exercise Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Exercise Price shall be adjusted pursuant to this paragraph as of the time of
actual payment of such dividends. Any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination.
(b)    Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Common Stock for no consideration (i)
evidences of its indebtedness, (ii) any security (other than a distribution of
Common Stock covered by the preceding paragraph) or (iii) rights or warrants to
subscribe for or purchase any security, or (iv) cash or any other asset (in each
case, “Distributed Property”), then, upon any exercise of this Warrant that
occurs after the record date fixed for determination of stockholders entitled to
receive such distribution, the Holder





--------------------------------------------------------------------------------





shall be entitled to receive, in addition to the Warrant Shares otherwise
issuable upon such exercise (if applicable), the Distributed Property that such
Holder would have been entitled to receive in respect of such number of Warrant
Shares had the Holder been the record holder of such Warrant Shares immediately
prior to such record date without regard to any limitation on exercise contained
therein.
(c)    Fundamental Transactions. If, at any time while this Warrant is
outstanding (i) the Company effects any merger or consolidation of the Company
with or into another Person, in which the Company is not the surviving entity
and in which the stockholders of the Company immediately prior to such merger or
consolidation do not own, directly or indirectly, at least 50% of the voting
power of the surviving entity immediately after such merger or consolidation,
(ii) the Company effects any sale to another Person of all or substantially all
of its assets in one transaction or a series of related transactions, (iii)
pursuant to any tender offer or exchange offer (whether by the Company or
another Person), holders of capital stock tender shares representing more than
50% of the voting power of the capital stock of the Company and the Company or
such other Person, as applicable, accepts such tender for payment, (iv) the
Company consummates a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the voting power of the capital stock of the Company
(except for any such transaction in which the stockholders of the Company
immediately prior to such transaction maintain, in substantially the same
proportions, the voting power of such Person immediately after the transaction)
or (v) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 9(a) above) (in any such case, a “Fundamental Transaction”), then
following such Fundamental Transaction the Holder shall have the right to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate Consideration”). The Company shall
not effect any Fundamental Transaction in which the Company is not the surviving
entity or the Alternate Consideration includes securities of another Person
unless (i) the Alternate Consideration is solely cash and the Company provides
for the simultaneous “cashless exercise” of this Warrant pursuant to Section 10
below or (ii) prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or other Person (including any
purchaser of assets of the Company) shall assume the obligation to deliver to
the Holder such Alternate Consideration as, in accordance with the foregoing
provisions, the Holder may be entitled to receive, and the other obligations
under this Warrant. The provisions of this paragraph (c) shall similarly apply
to subsequent transactions analogous of a Fundamental Transaction type.
(d)    Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to Section 9, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the increased or decreased number of Warrant Shares shall
be the same as the aggregate Exercise Price in effect immediately prior to such
adjustment.
(e)    Calculations. All calculations under this Section 9 shall be made to the
nearest one-tenth of one cent or the nearest share, as applicable.
(f)    Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment, in good faith, in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment,
including a statement of the adjusted Exercise Price and adjusted number or type
of Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.





--------------------------------------------------------------------------------





(g)    Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including, without limitation,
any granting of rights or warrants to subscribe for or purchase any capital
stock of the Company or any subsidiary, (ii) authorizes or approves, enters into
any agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then, except if such notice and the
contents thereof shall be deemed to constitute material non-public information,
the Company shall deliver to the Holder a notice of such transaction at least
ten (10) days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction; provided, however, that the failure to deliver such notice
or any defect therein shall not affect the validity of the corporate action
required to be described in such notice. In addition, if while this Warrant is
outstanding, the Company authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
contemplated by Section 9(c), other than a Fundamental Transaction under clause
(iii) of Section 9(c), the Company shall deliver to the Holder a notice of such
Fundamental Transaction at least thirty (30) days prior to the date such
Fundamental Transaction is consummated. Holder agrees to maintain any
information disclosed pursuant to this Section 9(g) in confidence until such
information is publicly available, and shall comply with applicable law with
respect to trading in the Company’s securities following receipt any such
information.
10.    Payment of Exercise Price. This Warrant shall be exercised for cash;
provided, however, that if at the time of exercise hereof there is no effective
registration statement registering, or the prospectus contained therein is not
available for, the issuance of the Warrant Shares, then the Holder may, in its
sole discretion, satisfy its obligation to pay the Exercise Price through a
“cashless exercise”, in which event the Company shall issue to the Holder the
number of Warrant Shares in an exchange of securities effected pursuant to
Section 3(a)(9) of the Securities Act, as determined as follows:
X = Y [(A-B)/A]
where:
“X” equals the number of Warrant Shares to be issued to the Holder;
“Y” equals the total number of Warrant Shares with respect to which this Warrant
is then being exercised;
“A” equals (i) the last Closing Sale Price of the shares of Common Stock (as
reported by Bloomberg Financial Markets) on the Trading Day immediately
preceding the Exercise Date if the Exercise Notice is delivered prior to market
close on the Exercise Date, or (ii) the last Closing Sale Price of the shares of
Common Stock (as reported by Bloomberg Financial Markets) on the Exercise Date
if the Exercise Notice is delivered following market close on the Exercise Date;
and B” equals the Exercise Price then in effect for the applicable Warrant
Shares at the time of such exercise.
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a “cashless
exercise” transaction shall be deemed to have been acquired by the Holder, the
Warrant Shares shall take on the registered characteristics of the Warrants
being exercised, and the holding period for the Warrant Shares shall be deemed
to have commenced, on the date this Warrant was originally issued (provided that
the Commission continues to take the position that such treatment is proper at
the time of such exercise). Except as set forth in Section 5(b) (Buy-In remedy)
and Section 12 (payment of cash in lieu of fractional shares), under such
circumstances in no event will the exercise of this Warrant be settled in cash.
11.    Limitations on Exercise.
(a)    Notwithstanding anything to the contrary contained herein, the number of
Warrant Shares that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by the Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 4.99% (or, in the case of PDL BioPharma, Inc.
only, 19.99%, until the Stockholder Approval has been obtained) (the “Maximum





--------------------------------------------------------------------------------





Percentage”) of the total number of then issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise). For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by the Holder and its Affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such sentence is being made,
but shall exclude shares of Common Stock which would be issuable upon (i)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Person and its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by the Holder and its Affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein; provided that in no event shall the aggregate number of shares
beneficially owned by the Holder and its Affiliates, calculated in accordance
with Section 13(d) of the Exchange Act, exceed 9.99% (or, in the case of PDL
BioPharma, Inc. only, 19.99%, until the Stockholder Approval has been obtained).
Except as set forth in the preceding sentence (other than the proviso thereto),
for purposes of this paragraph (including the proviso in the immediately
preceding sentence), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act; it being acknowledged by the Holder that the
Company is not representing to such Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 11 applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of a Holder, and the submission of a
Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 11, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written request of the Holder, the Company shall within
three (3) Trading Days confirm in writing to such Holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including the Warrants, by the Holder and
its Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holder may from
time to time increase or decrease the Maximum Percentage to any other percentage
not in excess of 9.99% (other than in the case of PDL BioPharma, Inc., as to
which there shall be no Maximum Percentage following the Stockholder Approval)
specified in such notice; provided that (i) any such increase will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company, and (ii) any such increase or decrease will apply only to the Holder
and not to any other holder of Warrants. The provisions of this paragraph shall
not apply to (i) the Holder if the aggregate number of shares beneficially owned
by the Holder and its Affiliates, calculated in accordance with Section 13(d) of
the Exchange Act, exceed 19.99% immediately prior to the Closing or (ii) PDL
BioPharma, Inc. following the Stockholder Approval. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 12 to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
(b)    This Section 11 shall not restrict the number of shares of Common Stock
which a Holder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Holder may receive in the event
of a Fundamental Transaction as contemplated in Section 9(c) of this Warrant.
12.    No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
that would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and the Company shall pay the
Holder in cash the fair market value (based on the Closing Sale Price) for any
such fractional shares.





--------------------------------------------------------------------------------





13.    Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the time
of transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address specified in the books and
records of the Transfer Agent prior to 5:30 P.M., New York City time, on a
Trading Day so long as the sender of an e-mail has not received an automated
notice of delivery failure from the proposed recipient's computer server, (ii)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or e-mail at the facsimile number or
e-mail address specified in the books and records of the Transfer Agent on a day
that is not a Trading Day or later than 5:30 P.M., New York City time, on any
Trading Day so long as the sender of an e-mail has not received an automated
notice of delivery failure from the proposed recipient's computer server, (iii)
the Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service specifying next business day delivery, or (iv) upon
actual receipt by the Person to whom such notice is required to be given, if by
hand delivery. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any
subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.
14.    Warrant Agent. The Company shall initially serve as warrant agent under
this Warrant. Upon thirty (30) days’ notice to the Holder, the Company may
appoint a new warrant agent. Any corporation into which the Company or any new
warrant agent may be merged or any corporation resulting from any consolidation
to which the Company or any new warrant agent shall be a party or any
corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further act. Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder’s last address as shown on the Warrant Register. Notwithstanding
anything to the contrary contained herein or in any warrant agency agreement
that the Company be enter into in the future, the Holder shall be entitled to
elect to receive, or continue to hold, this Warrant in certificated form, in
which case the terms set forth in any such warrant agency agreement shall not
apply to this Warrant.
15.    Miscellaneous.
(a)    No Rights as a Stockholder. The Holder, solely in such Person’s capacity
as a holder of this Warrant, shall not be entitled to vote or receive dividends
or be deemed the holder of share capital of the Company for any purpose, nor
shall anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, amalgamation, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
(b)    Authorized Shares. (i) Except and to the extent as waived or consented to
by the Holder, the Company shall not by any action, including, without
limitation, amending its certificate or articles of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable Warrant Shares upon the exercise
of this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.





--------------------------------------------------------------------------------





(ii)    Before taking any action which would result in an adjustment in the
number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.
(c)    Successors and Assigns. Subject to compliance with applicable securities
laws, this Warrant may be assigned by the Holder. This Warrant may not be
assigned by the Company without the written consent of the Holder, except to a
successor in the event of a Fundamental Transaction. This Warrant shall be
binding on and inure to the benefit of the Company and the Holder and their
respective successors and assigns. Subject to the preceding sentence, nothing in
this Warrant shall be construed to give to any Person other than the Company and
the Holder any legal or equitable right, remedy or cause of action under this
Warrant. This Warrant may be amended only in writing signed by the Company and
the Holder, or their successors and assigns.
(d)    Amendment and Waiver. Except as otherwise provided herein, the provisions
of the Warrants may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.
(e)    Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
(f)    Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the Securities Purchase Agreement.
(g)    Headings. The headings herein are for convenience only, do not constitute
a part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
(h)    Severability. In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Warrant to be duly executed
by its authorized officer as of the date first indicated above.


COMPANY: EVOFEM BIOSCIENCES, INC.
By:
 
Name:
Justin J. File
Title:
Chief Financial Officer





APPENDIX III
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of April 10,
2019, is entered into by and between Evofem Biosciences, Inc., a Delaware
corporation (the “Company”), and each “Purchaser” named in that certain
Securities Purchase Agreement, dated as of April 10, 2019, by and between the
Company and each Purchaser (the “Purchase Agreement”). Capitalized terms used
herein have the respective meanings ascribed thereto in the Purchase Agreement
unless otherwise defined herein.
WHEREAS, the Company and the Purchasers have entered into the Purchase
Agreement.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and the Purchase Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and each Purchaser agree as follows:
SECTION 1. CERTAIN DEFINITIONS.
In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings set forth in this Section 1:
“Effectiveness Period” means the period of time in which the Company is required
to maintain effectiveness of the First Closing Registration Statement or Second
Closing Registration Statement, as applicable.
“Purchasers” means the Purchasers identified in the Purchase Agreement and any
affiliate or permitted transferee of any Purchaser who is a subsequent holder of
Registrable Securities.
“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.
“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
“Registrable Securities” means (i) the Shares, (ii) the Common Warrant Shares
and (iii) all securities directly or indirectly issued or then issuable with
respect to the securities referred to in clauses (i) or (ii) above by way of a
stock dividend or stock split, or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (w) a Registration Statement with





--------------------------------------------------------------------------------





respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (x) such securities shall have been
transferred pursuant to Rule 144, (y) such holder is able to immediately sell
such securities under Rule 144 without any restrictions on transfer (including
without application of paragraphs (c), (d), (e), (f) and (h) of Rule 144), as
reasonably determined by the holder, or (z) such securities shall have ceased to
be outstanding.
“Registration Statement” means any registration statement of the Company under
the Securities Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
“SEC” means the U.S. Securities and Exchange Commission.
“Underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.
SECTION 2. REGISTRATION.
(a)
Registration Statements.

(i)
Promptly following the First Closing Date but no later than thirty (30) days
after the First Closing Date (the “First Closing Filing Deadline”), the Company
shall prepare and file with the SEC one Registration Statement covering all of
the Registrable Securities issued at the First Closing or issuable upon exercise
of securities issued at the First Closing (the “First Closing Registrable
Securities”). Each Registration Statement filed hereunder shall be on Form S-3
and for an offering to be made on a continuous basis pursuant to Rule 415
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith, subject to the provisions of
Section 2(d)) and, subject to any SEC comments, such Registration Statement
shall include the plan of distribution attached hereto as Exhibit A; provided,
however, that PDL BioPharma, Inc. shall not be named as an “underwriter” in such
Registration Statement without the PDL BioPharma, Inc.’s prior written consent.
Such Registration Statement also shall cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the First
Closing Registrable Securities. Such Registration Statement (and each amendment
or supplement thereto) shall be provided in accordance with Section 3(c) to PDL
BioPharma, Inc. prior to its filing or other submission.

(ii)
Promptly following the Second Closing Date but no later than thirty (30) days
after the Second Closing Date (the “Second Closing Filing Deadline”), the
Company shall prepare and file with the SEC one Registration Statement covering
all of securities issued at the Second Closing or issuable upon exercise of
securities issued at the Second Closing (the “Second Closing Registrable
Securities”). Each Registration Statement filed hereunder shall be on Form S-3
and for an offering to be made on a continuous basis pursuant to Rule 415
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith, subject to the provisions of
Section 2(d)) and, subject to any SEC comments, such Registration Statement
shall include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Purchaser shall be named as an “underwriter” in such
Registration Statement without the Purchaser’s prior written consent. Such
Registration Statement also shall cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Second
Closing Registrable Securities. Such Registration Statement (and each amendment
or supplement thereto) shall be provided in accordance with Section 3(c) to the
Purchasers prior to its filing or other submission.

(iii)
No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements.  Neither the Company nor any of its security holders (other than the
Purchasers in such capacity pursuant hereto) may include securities of the
Company in any Registration Statements other than the Registrable Securities.
The Company shall not file any other registration statements until all
Registrable Securities are registered pursuant to a Registration Statement that
is declared effective by the SEC, provided that this Section shall not prohibit
the Company from (A) filing amendments to registration statements filed prior to
the date of this Agreement or (B) filing a Form S-8 with the SEC.

(iv)
Piggy-Back Registrations. If, at any time during the Effectiveness Period (as
defined below), there is not an effective Registration Statement covering all of
the Registrable Securities and the Company shall determine to






--------------------------------------------------------------------------------





prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the Company’s stock
option or other employee benefit plans, then the Company shall deliver to each
Purchaser a written notice of such determination and, if within fifteen (15)
Business Days after the date of the delivery of such notice, any such Purchaser
shall so request in writing, the Company shall include in such registration
statement all or any part of such Registrable Securities such Purchaser requests
to be registered (a “Piggyback Registration”); provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section that are eligible for resale pursuant to Rule 144 (without volume
restrictions or current public information requirements) promulgated by the SEC
pursuant to the Securities Act or that are the subject of a then effective
Registration Statement that is available for resales or other dispositions by
such Purchaser. If the managing underwriter or underwriters of any proposed
offering of Registrable Securities included in a Piggyback Registration informs
the Company and the participating Purchasers in writing that, in its or their
opinion, the number of securities that such Purchasers and any other Persons
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have a significant adverse effect on the price,
timing or distribution of the securities offered or the market for the
securities offered, then the securities to be included in such Registration
shall be (i) first, one hundred percent (100%) of the securities that the
Company proposes to sell, and (ii) second, and only if all the securities
referred to in clause (i) have been included, the number of Registrable
Securities requested to be sold by such Purchaser that, in the opinion of such
managing underwriter or underwriters, can be sold without having such adverse
effect, with such number to be allocated among the Purchasers that have
requested to participate in such Registration based on an amount equal to the
lesser of (x) the number of such Registrable Securities requested to be sold by
such Purchaser, and (y) such Purchaser’s pro rata portion of Registrable
Securities, which number shall be equal to the aggregate number of Registrable
Securities to be registered or sold (excluding any shares to be registered or
sold for the account of the Company) multiplied by a fraction, the numerator of
which is the aggregate number of Registrable Securities held by such Purchaser,
and the denominator of which is the aggregate number of Registrable Securities
held by all Purchasers requesting that their Registrable Securities be
registered or sold, and (iii) third, and only if all of the Registrable
Securities referred to in clause (ii) have been included in such Registration,
any other securities eligible for inclusion in such Registration.
(b)
Expenses. All expenses incident to the Company’s performance of or compliance
with this Agreement shall be paid by the Company, including (i) all registration
and filing fees, and any other fees and expenses associated with filings
required to be made with the SEC or FINRA, (ii) all fees and expenses in
connection with compliance with any securities or “Blue Sky” laws (including
reasonable fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities), (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses), (iv) all fees and disbursements of counsel for the
Company and of all independent certified public accountants or independent
auditors of the Company and any subsidiaries of the Company (including the
expenses of any special audit and comfort letters required by or incident to
such performance), (v) Securities Act liability insurance or similar insurance
if the Company so desires or the underwriters so require in accordance with
then-customary underwriting practice, (vi) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange or quotation of the Registrable Securities on any inter-dealer
quotation system, (vii) all reasonable fees and disbursements of legal counsel
for PDL BioPharma, Inc. not to exceed $50,000, (viii) any reasonable fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, (ix) all fees and expenses incurred in connection with the
distribution or transfer of Registrable Securities to or by a Purchaser or its
permitted transferees in connection with a Public Offering, (x) all fees and
expenses of any special experts or other Persons retained by the Company in
connection with any Registration or sale, (xi) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (xii) all expenses related to the “road
show” for any Underwritten Public Offering, including the reasonable
out-of-pocket expenses of the Holders and underwriters, if so requested,
(xiii) all reasonable fees and disbursements of legal counsel for Invesco Asset
Management Ltd. not to exceed $15,000 for such counsel and (xiv) all reasonable
fees and disbursements of legal counsel for Woodford Investment Management
Limited not to exceed $15,000 for such counsel. All such expenses are referred
to herein as “Registration Expenses.” The Company shall not be required to pay
any fees and disbursements to underwriters not customarily paid by the issuers
of securities in an offering similar to the applicable offering, including
underwriting discounts and commissions and transfer taxes, if any, attributable
to the sale of Registrable Securities. To the extent that underwriting discounts
and selling commissions are incurred in connection with the sale of Registrable
Securities in an Underwritten Public Offering hereunder, such underwriting
discounts and selling commissions shall be






--------------------------------------------------------------------------------





borne by the Purchasers selling Registrable Securities in such offering, pro
rata on the basis of the number of Registrable Securities sold on their behalf
in such Underwritten Public Offering.
(c)
Effectiveness.

(i)
The Company shall use commercially reasonable efforts to have each Registration
Statement declared effective as soon as practicable after the filing thereof.
The Company shall respond promptly to any and all comments made by the staff of
the SEC on each Registration Statement, and shall submit to the SEC, within two
(2) Business Days after the Company learns that no review of the Registration
Statement will be made by the staff of the SEC or that the staff of the SEC has
no further comments on such Registration Statement, as the case may be, a
request for acceleration of the effectiveness of such Registration Statement to
a time and date not later than two (2) Business Days after the submission of
such requests. The Company shall notify the Purchasers that purchased the
Registrable Securities being registered by such Registration Statement by
facsimile or e-mail as promptly as practicable, and in any event, within
twenty-four (24) hours, after such Registration Statement is declared effective
and shall simultaneously provide such Purchasers with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby.

(ii)
If, with respect to any Registration Statement covering the First Closing
Registrable Securities: (A) such Registration Statement covering the First
Closing Registrable Securities is not filed with the SEC on or prior to the
First Closing Filing Deadline (if the Company files a Registration Statement
without affording PDL BioPharma, Inc. the opportunity to review and comment on
the same as required by Section 3(c) herein, the Company shall be deemed to have
not satisfied this clause (A)), (B) the Company fails to file with the SEC a
request for acceleration of the effectiveness of such Registration Statement in
accordance with Rule 461 promulgated by the SEC pursuant to the Securities Act,
within two (2) Business Days after the Company is notified (orally or in
writing, whichever is earlier) by the SEC that such Registration Statement will
not be “reviewed” or will not be subject to further review, (C) prior to the
effective date of such Registration Statement, the Company fails to file a
pre-effective amendment and otherwise respond in writing to comments made by the
SEC in respect of such Registration Statement within ten (10) calendar days
after the receipt of comments by or notice from the SEC that such amendment is
required in order for such Registration Statement to be declared effective, (D)
such Registration Statement covering the First Closing Registrable Securities is
not declared effective by the SEC prior to the 75th calendar day following the
First Closing Date (or, in the event of a “review” by the SEC, the 120th
calendar day following the First Closing Date), (E) after the effective date of
such Registration Statement, the Registration Statement ceases for any reason to
remain continuously effective as to all First Closing Registrable Securities
included in such Registration Statement during the applicable Effectiveness
Period, or PDL BioPharma, Inc. are otherwise not permitted to utilize the
Prospectus therein during the applicable Effectiveness Period to resell such
First Closing Registrable Securities, for more than thirty (30) consecutive
trading days or more than an aggregate of sixty (60) calendar days (which need
not be consecutive calendar days) during any 12-month period (any such failure
or breach being referred to as a “First Closing Event”, and for purposes of
clauses (A) and (D), the date on which such First Closing Event occurs, and for
purpose of clause (B) the date on which such two (2) Business Day period is
exceeded, and for purpose of clause (C) the date which such ten (10) calendar
day period is exceeded, and for purpose of clause (E) the date on which such
thirty (30) trading day or sixty (60) calendar day period, as applicable, is
exceeded being referred to as a “First Closing Event Date”), then, in addition
to any other rights that PDL BioPharma, Inc. may have hereunder or under
applicable law, on each such First Closing Event Date and on each monthly
anniversary of each such First Closing Event Date (if the applicable First
Closing Event shall not have been cured by such date) until the applicable First
Closing Event is cured, the Company shall pay to PDL BioPharma, Inc. an amount
in cash, as partial liquidated damages and not as a penalty, equal to 2.0% of
the aggregate purchase price paid by PDL BioPharma, Inc. for the First Closing
Registrable Securities issued in the First Closing (pro rated for partial
months). Notwithstanding anything to the contrary herein or in the Purchase
Agreement, in no event shall the aggregate amount of such partial liquidated
damages (excluding interest) payable to PDL BioPharma, Inc. pursuant to this
Section exceed, in the aggregate, 8.0% of the aggregate purchase price paid by
PDL BioPharma, Inc. for the First Closing Registrable Securities issued in the
First Closing. If the Company fails to pay any partial liquidated damages
pursuant to this Section in full within three (3) Business Days after the date
payable, the Company will pay interest thereon at a rate of 18% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
PDL BioPharma, Inc., accruing daily from the date such partial liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full. The partial liquidated damages pursuant to the terms hereof shall apply on
a daily pro rata basis for any portion of a month prior to the cure of a First
Closing Event.

(iii)
If, with respect to any Registration Statement covering the Second Closing
Registrable Securities: (A) such Registration Statement covering the Second
Closing Registrable Securities is not filed with the SEC on or prior to the
Second Closing Filing Deadline (if the Company files a Registration Statement
without affording the






--------------------------------------------------------------------------------





Purchasers the opportunity to review and comment on the same as required by
Section 3(c) herein, the Company shall be deemed to have not satisfied this
clause (A)), (B) the Company fails to file with the SEC a request for
acceleration of the effectiveness of such Registration Statement in accordance
with Rule 461 promulgated by the SEC pursuant to the Securities Act, within two
(2) Business Days after the Company is notified (orally or in writing, whichever
is earlier) by the SEC that such Registration Statement will not be “reviewed”
or will not be subject to further review, (C) prior to the effective date of
such Registration Statement, the Company fails to file a pre-effective amendment
and otherwise respond in writing to comments made by the SEC in respect of such
Registration Statement within ten (10) calendar days after the receipt of
comments by or notice from the SEC that such amendment is required in order for
such Registration Statement to be declared effective, (D) such Registration
Statement covering the Second Closing Registrable Securities is not declared
effective by the SEC prior to the 150th calendar day following the Second
Closing Date (or, in the event of a “review” by the SEC, the 240th calendar day
following the First Closing Date), (E) after the effective date of such
Registration Statement, the Registration Statement ceases for any reason to
remain continuously effective as to all Second Closing Registrable Securities
included in such Registration Statement during the applicable Effectiveness
Period, or the Purchasers are otherwise not permitted to utilize the Prospectus
therein during the applicable Effectiveness Period to resell such Second Closing
Registrable Securities, for more than thirty (30) consecutive trading days or
more than an aggregate of sixty (60) calendar days (which need not be
consecutive calendar days) during any 12-month period (any such failure or
breach being referred to as a “Second Closing Event”, and for purposes of
clauses (A) and (D), the date on which such Second Closing Event occurs, and for
purpose of clause (B) the date on which such two (2) Business Day period is
exceeded, and for purpose of clause (C) the date which such ten (10) calendar
day period is exceeded, and for purpose of clause (E) the date on which such
thirty (30) trading day or sixty (60) calendar day period, as applicable, is
exceeded being referred to as a “Second Closing Event Date”), then, in addition
to any other rights that the Purchasers may have hereunder or under applicable
law, on each such Second Closing Event Date and on each monthly anniversary of
each such Second Closing Event Date (if the applicable Second Closing Event
shall not have been cured by such date) until the applicable Second Closing
Event is cured, the Company shall pay to the Purchasers an amount in cash, as
partial liquidated damages and not as a penalty, equal to 1.0% of the aggregate
purchase price paid by the Purchasers for the Second Closing Registrable
Securities issued in the Second Closing (pro rated for partial months).
Notwithstanding anything to the contrary herein or in the Purchase Agreement, in
no event shall the aggregate amount of such partial liquidated damages
(excluding interest) payable to the Purchasers pursuant to this Section exceed,
in the aggregate, 6.0% of the aggregate purchase price paid by the Purchasers
for the Second Closing Registrable Securities issued in the Second Closing. If
the Company fails to pay any partial liquidated damages pursuant to this Section
in full within three (3) Business Days after the date payable, the Company will
pay interest thereon at a rate of 12% per annum (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Purchasers, accruing
daily from the date such partial liquidated damages are due until such amounts,
plus all such interest thereon, are paid in full. The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro rata basis for any
portion of a month prior to the cure of a Second Closing Event.
(d)
If Form S-3 is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

(e)
Rule 415; Cutback. If at any time the SEC takes the position that the offering
of some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the Securities Act or requires any Purchaser to be named as an
“underwriter,” the Company shall use its commercially reasonable efforts to
persuade the SEC that the offering contemplated by the Registration Statement is
a valid secondary offering and not an offering “by or on behalf of the issuer”
as defined in Rule 415 and that none of the Purchasers is an “underwriter.” The
Purchasers shall have the right to participate or have their counsel participate
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment or have their counsel comment on any written submission made to the SEC
with respect thereto. No such written submission shall be made to the SEC to
which the Purchasers’ counsel reasonably objects. In the event that, despite the
Company’s commercially reasonable efforts and compliance with the terms of this
Section 2(e), the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Purchaser as an “underwriter” in such
Registration Statement without the prior written consent of such Purchaser. Any
cut-back imposed on the Purchasers pursuant to this Section 2(e) shall be






--------------------------------------------------------------------------------





among the Purchasers on a pro rata basis and shall be applied first to any of
the Registrable Securities of such Purchaser as such Purchaser shall designate,
unless the SEC Restrictions otherwise require or provide or the Purchasers
otherwise agree. No liquidated damages shall accrue as to any Cut Back Shares
until such date as the Company is able to effect the registration of such Cut
Back Shares in accordance with any SEC Restrictions applicable to such Cut Back
Shares (such date, the “Restriction Termination Date”). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the Company’s obligations with respect
to the filing of a Registration Statement and its obligations to use
commercially reasonable efforts to have such Registration Statement declared
effective within the time periods set forth herein and the liquidated damages
provisions relating thereto) shall again be applicable to such Cut Back Shares;
provided, however, that the Filing Deadline for the Registration Statement
including such Cut Back Shares shall be ten (10) Business Days after such
Restriction Termination Date.
(f)
Lock-Up Agreements. In connection with each Registration or sale of Registrable
Securities conducted as an Underwritten Public Offering, the Company agrees, if
requested, to cause its directors and officers to become bound by and to execute
and deliver a customary lock-up agreement with the underwriter(s) of such
Underwritten Public Offering restricting such directors’ and officers’ right to
(a) transfer, directly or indirectly, any equity securities of the Company held
by such directors and officers or (b) enter into any swap or other arrangement
that transfers to another any of the economic consequences of ownership of such
securities during the period commencing on the date of the final prospectus
relating to the Underwritten Public Offering and ending on the date specified by
the underwriters (such period not to exceed ninety (90) days in the case of any
registration or sale, plus such additional period as may be requested by the
Company or an underwriter to accommodate regulatory restrictions on the
publication or other distribution of research reports and analyst
recommendations and opinions, if applicable). The terms of such lock-up
agreements shall be negotiated among the Purchasers, the Company and the
underwriters and shall include customary carve-outs from the restrictions on
transfer set forth therein, including, but not limited to, carve-outs relating
to transfers and dispositions in connection with (i) a bona fide gift or gifts,
(ii) a transfer or disposition to any trust for the direct or indirect benefit
of the holder or the immediate family of the holders, (iii) a qualified domestic
order or in connection with a divorce settlement, (iv) a transfer or disposition
to any investment fund, family partnership, family limited liability company or
other entity controlled or managed by the holder, (v) a will or intestate
succession to the legal representative, heir, beneficiary or immediate family of
the holder upon the death of the holder, (vi) the exercise or exchange by the
holder of any option or warrant to acquire any shares of Common Stock or options
to purchase shares of Common Stock, in each case on a cash or on a “cashless” or
“net exercise” basis, pursuant to any equity incentive plan of the Company
approved by the Company’s Board of Directors, (vii) the holder’s receipt of any
securities directly from the Company, including, but not limited to, equity
awards received pursuant to any equity incentive plan of the Company approved by
the Company’s Board of Directors, and (viii) any transfer made by or on behalf
of the holder to satisfy tax withholding obligations pursuant to any equity
incentive plans or arrangements approved by the Company’s Board of Directors;
provided that, amongst other customary lock-up requirements, each transferee,
donee or distributee shall agree to be bound by the lock-up agreement for the
remainder of the lock-up period and any shares received or acquired by the
holder pursuant to such transfers shall be subject to the terms of the lock-up
agreement, as applicable.

SECTION 3. COMPANY OBLIGATIONS.
The Company will use commercially reasonable efforts to effect the registration
of the Registrable Securities in accordance with the terms hereof, and pursuant
thereto the Company will, as expeditiously as possible:
(a)
use best efforts to cause each such Registration Statement to become effective
and to remain continuously effective for a period that will terminate upon the
earlier of (i) the date on which all Registrable Securities covered by such
Registration Statement, as amended from time to time, have been sold, and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold without volume or manner-of-sale restrictions pursuant to
Rule 144 and without the requirement for the Company to be in compliance with
the current public information requirement under Rule 144, as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Transfer Agent and the affected Purchasers (the
“Effectiveness Period”) and advise the Purchasers promptly in writing when the
Effectiveness Period has expired;

(b)
prepare and file with the SEC such amendments and post-effective amendments to
such Registration Statement and the related Prospectus as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the Securities Act and the Exchange Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

(c)
provide copies to the Purchasers and permit a single legal counsel designated by
PDL BioPharma, Inc. (and subject to the reasonable consent of the other
Purchasers) to review each Registration Statement and all amendments and
supplements in advance of their filing with the SEC and not file any document to
which such counsel reasonably objects; provided that the Company shall have no
obligation to delay the filing of such Registration Statement, amendment or
supplement






--------------------------------------------------------------------------------





if such legal counsel provides comments or objections to such Registration
Statement, amendment or supplement less than two (2) Business Days prior to the
filing of such Registration Statement, amendment or supplement;
(d)
furnish to the Purchasers and their legal counsel (i) immediately after the same
is prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than twenty-four hours after the filing date, receipt
date or sending date, as the case may be) one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment)
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Purchaser may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Purchaser that are covered by the
related Registration Statement;

(e)
use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment and to
notify the Purchasers of the issuance of such order and the resolution thereof;

(f)
use commercially reasonable efforts to register or qualify (unless an exemption
from the registration or qualification exists) or cooperate with the Purchasers
and their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of such domestic jurisdictions as are reasonably requested by the
Purchasers and do any and all other commercially reasonable acts or filings
necessary or advisable to enable a distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(f), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(f), or (iii) file a general consent to service of
process in any such jurisdictions;

(g)
use commercially reasonable efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h)
immediately notify the Purchasers, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

(i)
otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
including, without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Purchasers in writing
if, at any time during the Effectiveness Period, the Company does not satisfy
the conditions specified in Rule 172 and, as a result thereof, the Purchasers
are required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(i), “Availability Date” means the 45th day following the end of the fourth
full fiscal quarter following the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter);

(j)
with a view to making available to the Purchasers the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Purchasers to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect or (B) such date as all of the
Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Exchange Act; and (iii) furnish to each Purchaser upon request, as long as such
Purchaser owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the Exchange
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail






--------------------------------------------------------------------------------





such Purchaser of any rule or regulation of the SEC that permits the selling of
any such Registrable Securities without registration;
(k)
obtain for delivery to the Purchasers being registered and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the most recent effective date of the Registration Statement or, in the event of
an Underwritten Public Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to such Purchasers or underwriters, as the case may be,
and their respective counsel;

(l)
in the case of an Underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Purchasers included in such Registration or sale, a comfort letter from the
Company’s independent certified public accountants or independent auditors (and,
if necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

(m)
in the case of an Underwritten Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

(n)
take no direct or indirect action prohibited by Regulation M under the Exchange
Act; and

(o)
take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the registration and/or disposition
of such Registrable Securities in accordance with the terms of this Agreement.

SECTION 4. OBLIGATIONS OF THE PURCHASERS.
(a)
Each Purchaser shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser if
such Purchaser is to have any of the Registrable Securities included in such
Registration Statement. A Purchaser shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Purchaser is to have any of the
Registrable Securities included in such Registration Statement. If any Purchaser
fails to provide to the Company the information required by this Section 4(a) by
such date, the Company shall not be obligated to include such Purchaser’s
Registrable Securities in such Registration Statement and shall not be obligated
to pay such Purchaser liquidated damages with respect to the lack of
registration of such Registrable Securities under this Agreement.

(b)
Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.

SECTION 5. INDEMNIFICATION.
(a)
Indemnification by the Company. The Company will indemnify and hold harmless
each Purchaser and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls, or is
alleged to control, such Purchaser within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
they may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon: (i) any untrue statement or alleged untrue statement or
omission or alleged omission of any material fact contained in any Registration
Statement, any preliminary Prospectus or final Prospectus, or any amendment or
supplement thereof; (ii) any blue sky application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration to the extent Registrable
Securities of such Purchaser were registered thereunder; or (v) any failure to
register or qualify the Registrable Securities included in any such Registration






--------------------------------------------------------------------------------





Statement in any state where the Company or its agents has affirmatively
undertaken or agreed in writing that the Company will undertake such
registration or qualification on a Purchaser’s behalf pursuant to a Purchaser’s
affirmative request under Section 3(f) hereof; and the Company will reimburse
such Purchaser, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Purchaser or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus, and provided
further that the foregoing indemnity shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or expense if such settlement
is effected without the consent of the Company.
(b)
Indemnification by the Purchasers. Each Purchaser who is named in a Registration
Statement as a selling stockholder agrees, severally but not jointly, to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Purchaser to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto and has not been corrected in a subsequent writing prior to
the sale of the Registrable Securities thereunder; provided, however, that the
foregoing indemnity shall not apply to amounts paid in settlement of any loss,
claim, damage, liability or expense if such settlement is effected without the
consent of such Purchaser. In no event shall the liability of a Purchaser be
greater in amount than the dollar amount of the proceeds (net of all expense
paid by such Purchaser in connection with any claim relating to this Section 5
and the amount of any damages such Purchaser has otherwise been required to pay
by reason of such untrue statement or omission) received by such Purchaser upon
the sale of the Registrable Securities included in the Registration Statement
giving rise to such indemnification obligation.

(c)
Conduct of Indemnification Proceedings. Any person entitled to indemnification
hereunder shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, which shall not be unreasonably withheld or conditioned,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

(d)
Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by a holder of Registrable Securities. No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any person not guilty of
such fraudulent misrepresentation. In no event shall the contribution obligation
of a holder of Registrable Securities be greater in amount than the dollar
amount of the proceeds (net of all expenses paid by such holder in connection
with any claim relating to this Section 6 and the amount of any damages such
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission) received by it upon the sale
of the Registrable Securities giving rise to such contribution obligation.






--------------------------------------------------------------------------------





SECTION 6. MISCELLANEOUS.
(a)
Amendments and Waivers. This Agreement may be amended only by a writing signed
by the Company and each of the Purchasers. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of each of the Purchasers; provided that
in the event such action or omission to act relates solely to First Closing
Registrable Securities, the Company shall be required only to obtain the written
consent of PDL BioPharma, Inc. to such action or omission to act.

(b)
Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in the Purchase Agreement.

(c)
Assignments and Transfers by Purchasers. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Purchasers and their respective
successors and assigns. A Purchaser may transfer or assign, in whole or from
time to time in part, to one or more persons its rights hereunder in connection
with the transfer of Registrable Securities by such Purchaser to such person,
provided that such Purchaser complies with all laws applicable thereto and
provides written notice of assignment to the Company promptly after such
assignment is effected.

(d)
Assignments and Transfers by the Company. This Agreement may not be assigned by
the Company (whether by operation of law or otherwise) without the prior written
consent of each of the Purchasers, provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Securities” shall be
deemed to include the securities received by the Purchasers in connection with
such transaction unless such securities are otherwise freely tradable by the
Purchasers after giving effect to such transaction.

(e)
Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f)
Counterparts; Faxes. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed via
facsimile, which shall be deemed an original.

(g)
Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

(h)
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i)
Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j)
Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k)
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
will be governed by and construed in accordance with the laws of the State of
Delaware without regard to any choice of laws or conflict of laws provisions
that would require the application of the laws of any other jurisdiction. The
parties hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. Each party to this Agreement hereby irrevocably waives any
defense in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of the above named courts and to the fullest extent
permitted by applicable law, that the action, suit or proceeding in any such
court is brought in an inconvenient forum or that the venue of such suit, action
or proceeding is improper. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY






--------------------------------------------------------------------------------





LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.
(l)
Independent Nature of Purchaser’s Obligations and Rights. The obligations of
each Purchaser hereunder are several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Purchaser pursuant hereto or thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group or entity with respect
to such obligations or the transactions contemplated by this Agreement or any
other matters, and the Company acknowledges that the Purchasers are not acting
in concert or as a group, and the Company shall not assert any such claim, with
respect to such obligations or transactions. Each Purchaser shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The use of
a single agreement with respect to the obligations of the Company contained was
solely in the control of the Company, not the action or decision of any
Purchaser, and was done solely for the convenience of the Company and not
because it was required or requested to do so by any Purchaser.  It is expressly
understood and agreed that each provision contained in this Agreement is between
the Company and a Purchaser, solely, and not between the Company and the
Purchasers collectively and not between and among Purchasers.

[remainder of page intentionally left blank]









































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
 
 
 
 
 
 
 
 
 
COMPANY:
 
 
 
EVOFEM BIOSCIENCES, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 

 


 
 
 
 
 
 
 
 
 
PURCHASER:
 
 
 
PDL BIOPHARMA, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 

 
 
 
 
 
 
 
 
 
 
PURCHASER:
 
 
 
INVESCO ASSET MANAGEMENT LTD., as agent for and on behalf of its discretionary
managed clients
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PURCHASER:
 
 
 
WOODFORD INVESTMENT MANAGEMENT LIMITED acting on behalf of funds under its
management (WIM)
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 



EXHIBIT A
Plan of Distribution
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
 
 
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 





--------------------------------------------------------------------------------





 
 
 
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
 
 
 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
 
 
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
 
 
privately negotiated transactions;

 
 
 
 
short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 
 
 
 
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
 
 
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
 
 
a combination of any such methods of sale; and

 
 
 
 
any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(a)(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of
Section 2(a)(11) of the Securities Act will be subject to the prospectus
delivery requirements of the Securities Act.





--------------------------------------------------------------------------------





To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 of the Securities Act and without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144.




APPENDIX IV
VOTING AND SUPPORT AGREEMENT




THIS VOTING AND SUPPORT AGREEMENT (the “Agreement”) is made and entered into as
of April 10, 2019, by and among Evofem Biosciences, Inc., a Delaware corporation
(“Company”), PDL Biopharma, Inc., a Delaware corporation, and the other
investors signatory hereto (each an “Investor” and collectively, the
“Investors”).
WHEREAS, the Company, PDL BioPharma, Inc. and each Investor have entered into a
Securities Purchase Agreement of even date herewith (the “Securities Purchase
Agreement”);
WHEREAS, as of the date hereof, each of the Investors or its affiliates is the
beneficial owner (as defined in Rule 13d‑3 under the Securities Exchange Act of
1934, as amended from time to time (the “Exchange Act”)) of that number of
shares of the outstanding capital stock of the Company and the holder of
warrants to purchase common stock convertible into that number of shares of
capital stock of the Company, in each case, as set forth on the signature page
of this Agreement.
WHEREAS, as a condition and inducement to the willingness of the Company and PDL
BioPharma, Inc. to enter into the Securities Purchase Agreement, each Investor
has agreed to enter into this Agreement.
NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:
1.Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Securities
Purchase Agreement. For all purposes of and under this Agreement, the following
terms shall have the following respective meanings:
(a)“Investor Shares” shall mean (i) all shares of capital stock of the Company
beneficially owned by the Investors or their controlled affiliates as of the
date hereof,





--------------------------------------------------------------------------------





and (ii) all additional shares of capital stock of the Company which the
Investors or its controlled affiliates acquire beneficial ownership of during
the period from the date of this Agreement through the date of the Stockholder
Approval (including by way of exercise of any convertible or derivative
security, stock dividend or distribution, split‑up, recapitalization,
combination, exchange of shares and the like).
(b)“Transfer” A Person shall be deemed to have effected a “Transfer” of a share
if such Person directly or indirectly (i) sells, pledges, encumbers,
hypothecates, assigns, grants an option with respect to (or otherwise enters
into a hedging arrangement with respect to), transfers, tenders or disposes (by
merger, by testamentary disposition, by operation of law or otherwise) of such
share or any interest in or right to such share, (ii) deposits any share into a
voting trust or enters into a voting agreement or arrangement or grants any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement, or (iii) agrees or commits (whether or not in writing) to take any of
the actions referred to in the foregoing clause (i) or (ii); provided, however,
that the foregoing shall not include any floating charge security interest on
the assets of Woodford Investment Management Limited acting on behalf of funds
under its management (“WIM”).
2.Transfer Restrictions. The Investors agree that from the date hereof until the
date of the Stockholder Approval, the Investors shall not Transfer (or cause,
permit or commit to the Transfer of) any of the Investor Shares, or enter into
any agreement relating thereto, except (i) transferring Investor Shares to any
person, provided that, as a condition to such Transfer, the recipient agrees to
be bound by this Agreement, (ii) transferring Investor Shares to any custodian
or nominee for the purpose of holding such Investors Shares for the account of
the Investor or its affiliates or (iii) transferring Investor Shares to any
person where required by law or regulation, including those that have been
established in accordance with UCITS (Undertaking for Collective Investment in
Transferable Securities) Directive (such exceptions set forth in sections (i),
(ii) and (iii), referred to as “Permitted Transfers”). Any Transfer (other than
a Permitted Transfer), or purported Transfer (other than a Permitted Transfer),
of Investor Shares in breach or violation of this Agreement shall be void and of
no force or effect.
3.Agreement to Vote Shares.
(a)From the date hereof until the earlier of (x) the receipt of Stockholder
Approval and (y) June 10, 2019, at every meeting of the stockholders of the
Company, and at every adjournment or postponement thereof, and on every action
or approval by written consent of the stockholders of the Company, the Investors
(in the Investors’ capacity as such) agree to, unconditionally and irrevocably,
vote, or to cause the holder of record on any applicable record date to vote,
all Investor Shares that are then‑owned by the Investor and entitled to vote or
act by written consent:
(i)in favor of any proposal as may be required by the applicable rules and
regulations of the Nasdaq Stock Market (or any successor entity) from the
stockholders of the Company with respect to the transactions contemplated by the
Transaction Documents, including the issuance of any Second Closing Securities
and any Shares of Common Stock issuable upon exercise of the Common Warrants,
and in favor of any other matters presented or proposed as to approval of the
purchase and sale of the Securities or any part or aspect thereof or any other
transactions contemplated by the Securities Purchase Agreement;
(ii)against approval of any proposal made in opposition to, in competition with,
or inconsistent with, the Securities Purchase Agreement or the purchase and sale
of the Securities or any other transactions contemplated by the Securities
Purchase Agreement;
(iii)against any action, proposal, transaction or agreement that would
reasonably be expected to result in a breach in any respect of any covenant,





--------------------------------------------------------------------------------





representation or warranty or any other obligation or agreement of the Company
contained in the Securities Purchase Agreement, or of the Investors contained in
this Agreement; and
(iv)in favor of any other matter necessary or appropriate to the consummation of
the transactions contemplated by the Securities Purchase Agreement, including
the purchase and sale of the Securities, subject to the fiduciary duties of such
Investor.
Each of the Investors shall retain at all times the right to vote its Shares in
its sole discretion and without any other limitation on any matters other than
those set forth in clauses (i) through (iv), above, that are at any time or from
time to time presented for consideration to the Company’s stockholders
generally.
(b)The Investors shall not enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with the terms of
this Section 3.


4.Directors and Officers. Notwithstanding any provision of this Agreement to the
contrary, nothing in this Agreement shall limit or restrict the Investor, or a
designee of the Investors, who is a director or officer of the Company from
acting in such capacity or fulfilling the obligations of such office, including
by voting, in his or her capacity as a director of the Company, in the
Investors’, or their designees’, sole discretion on any matter (it being
understood that this Agreement shall apply to the Investors solely in the
Investors’ capacity as stockholders of the Company). In this regard, the
Investors shall not be deemed to make any agreement or understanding in this
Agreement in the Investors’ capacity as a director or officer of the Company.
5.Update of Beneficial Ownership Information. The Investors shall send to the
Company and PDL BioPharma, Inc. a notice setting forth the number of Investor
Shares beneficially owned by such Investor or its affiliates as of the record
date of the Stockholder Meeting.
6.Representations and Warranties of the Investors. The Investors hereby
represent and warrant to the Company as follows:
(a)Power; Organization; Binding Agreement. The Investors have full power and
authority (or capacity, in the case of Investors that are natural persons) to
execute and deliver this Agreement, to perform the Investors’ obligations
hereunder and to consummate the transactions contemplated hereby. In the case of
Investors that are not natural persons, such Investor is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation
(except to the extent the “good standing” concept is not applicable in any
relevant jurisdiction). This Agreement has been duly executed and delivered by
the Investors, and, assuming this Agreement constitutes a valid and binding
obligation of the Company, constitutes a valid and binding obligation of the
Investors, enforceable against the Investors in accordance with its terms,
except that such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting or
relating to creditors’ rights generally and is subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
(b)No Conflicts. None of the execution and delivery by the Investors of this
Agreement, the performance by the Investors of their obligations hereunder or
the consummation by the Investors of the transactions contemplated hereby will
(i) result in a violation or breach of any agreement to which the Investor is a
party or by which the Investor may be bound, including any voting agreement or
voting trust, (ii) violate any law or order applicable to the Investor or (iii)
violate the constituent or organizational document of such Investor, in the case
of Investors that are not natural persons, except, in each case, as would





--------------------------------------------------------------------------------





not prevent or materially delay such Investor from performing such Investor’s
obligations under this Agreement.
(c)Ownership of Shares. Each Investor, together with its affiliates, (i) is the
sole beneficial owner of the shares of capital stock of the Company set forth on
the signature page of this Agreement, all of which are free and clear of any
lien (except any lien arising under securities laws or arising hereunder), (ii)
is the beneficial owner of the warrants exercisable into the number of shares
set forth on the signature page of this Agreement, all of which shares issuable
upon the exercise of such warrants are free and clear of any lien (except any
lien arising under securities laws or arising hereunder) and (iii) except as set
forth on the signature page to this Agreement, does not own, beneficially or
otherwise, any voting securities of the Company other than as set forth on the
signature page of this Agreement.
(d)Voting Power. The Investors, or their affiliates, have sole voting power,
sole power of disposition, sole power to issue instructions with respect to the
matters set forth herein, and sole power to agree to all of the matters set
forth in this Agreement, in each case with respect to all of the Investor
Shares, with no limitations, qualifications or restrictions on such rights,
subject to applicable federal securities laws and arising under the terms of
this Agreement and subject, in the case of WIM, to the terms of the voting
agreement and irrevocable proxy to vote stock of the Company entered into upon
completion of the asset acquisition of Neothetics, Inc. on January 17, 2018,
pursuant to which WIM’s voting share shall be limited to 19.5% of issued and
outstanding voting stock of the Company for so long as WIM owns stock in excess
of 19.5% of such issued and outstanding voting stock.
(e)No Finder’s Fees. No broker, investment banker, financial advisor, finder,
agent or other Person is entitled to any broker’s, finder’s, financial adviser’s
or other similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of the Investors in his or her capacity as
such.
(f)Reliance by the Company. The Investor understands and acknowledges that each
of the Company and PDL BioPharma, Inc. is entering into the Securities Purchase
Agreement in reliance upon the Investors’ execution and delivery of this
Agreement.
(g)No Legal Actions. The Investors agree that the Investors will not in their
capacity as an Investor of the Company bring, commence, institute, maintain,
prosecute or voluntarily aid any Action, which (i) challenges the validity of or
seeks to enjoin the operation of any provision of this Agreement or (ii) alleges
that the execution and delivery of this Agreement by the Investors, either alone
or together with the other Company voting agreements and proxies to be delivered
in connection with the execution of the Securities Purchase Agreement, or the
approval of the Securities Purchase Agreement by the Company’s board of
directors, breaches any fiduciary duty of the Company’s board of directors or
any member thereof.
7.Certain Restrictions. The Investors shall not, directly or indirectly, take
any action that would make any representation or warranty of the Investors
contained herein untrue or incorrect in any material respect.
8.Disclosure. The Investors shall permit the Company to disclose in all
documents and schedules filed with the Commission that the Company reasonably
determines to be necessary in connection with the Securities Purchase Agreement
and any transactions related to the purchase and sale of the Securities, the
Investors’ identity and ownership of Investor Shares and the nature of the
Investors’ commitments, arrangements and understandings under this Agreement;
provided that the Investors shall have a reasonable opportunity to review,
comment upon and approve such disclosure prior to any such filing, such approval
not to be unreasonably withheld, conditioned or delayed.
9.No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company any direct or indirect ownership or incidence of ownership
of or with respect to any Investor Shares.





--------------------------------------------------------------------------------





Except as provided in this Agreement, all rights, ownership and economic
benefits relating to the Investor Shares shall remain vested in and belong to
the Investors.
10.Further Assurances. Subject to the terms and conditions of this Agreement,
upon the reasonable request of the Company, the Investors shall use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary to fulfill such Investors’ obligations
under this Agreement.
11.Termination. This letter agreement shall terminate and shall have no further
force or effect as of the date on which the Stockholder Approval is obtained.
For the avoidance of doubt, if the Securities Purchase Agreement is terminated,
this letter agreement shall immediately terminate and have no further force or
effect except with respect to any breach occurring prior to such termination.
12.Miscellaneous.
(a)Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which will remain in full force and effect. In the
event any governmental body of competent jurisdiction holds any provision of
this Agreement to be null, void or unenforceable, the parties hereto shall
negotiate in good faith and execute and deliver an amendment to this Agreement
in order, as nearly as possible, to effectuate, to the extent permitted by law,
the original intent of the parties hereto with respect to such provision.
(b)Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by either of the parties (whether by operation of law or otherwise)
without prior written consent of the other.
(c)Amendments; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
signed on behalf of each of the parties hereto, or, in the case of a waiver, by
an instrument signed on behalf of the party waiving compliance.
(d)Specific Performance; Injunctive Relief. The parties hereto acknowledge that
each of the Company and PDL BioPharma, Inc. shall be irreparably harmed and that
there shall be no adequate remedy at law for a breach of any of the covenants or
agreements of the Investors set forth herein. Therefore, it is agreed that, in
addition to any other remedies that may be available to each of the Company and
PDL BioPharma, Inc. upon any such breach (or threatened breach), each of the
Company and PDL BioPharma, Inc. shall have the right to enforce such covenants
and agreements by specific performance, injunctive relief or by any other means
available at law or in equity.
(e)Notices. All notices and other communications hereunder shall be made as set
forth in the Securities Purchase Agreement.
(f)No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect of this
Agreement at law or in equity, or to insist upon compliance by the other party
with its obligation under this Agreement, and any custom or practice of the
parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.
(g)No Third Party Beneficiaries. This Agreement is not intended to confer and
does not confer upon any Person other than the parties hereto any rights or
remedies hereunder.
(h)Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware without regard to any choice of laws or
conflict of laws provisions that would require the application of the laws of
any other





--------------------------------------------------------------------------------





jurisdiction. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware) for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. Each party to this Agreement hereby irrevocably waives any
defense in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of the above named courts and to the fullest extent
permitted by applicable law, that the action, suit or proceeding in any such
court is brought in an inconvenient forum or that the venue of such suit, action
or proceeding is improper. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.
(i)Entire Agreement. This Agreement contain the entire understanding of the
parties hereto in respect of the subject matter hereof, and supersede all prior
negotiations, agreements and understandings, both written and oral, among the
parties hereto with respect to the subject matter hereof.
(j)Interpretation.
(i)Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
(ii)The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect or be deemed to affect the meaning or
interpretation of this Agreement.
(k)Counterparts. This Agreement may be executed in several counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same agreement.
(l)No Agreement Until Executed. Irrespective of negotiations between the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding among the parties hereto unless and until (a) the Company’s board
of directors has approved the transactions contemplated by the Securities
Purchase Agreement, (b) the Securities Purchase Agreement is executed by all
parties thereto and (c) this Agreement is executed by each party hereto.
[Remainder of Page Intentionally Left Blank]














IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.
EVOFEM BIOSCIENCES, INC.





--------------------------------------------------------------------------------





By         
Name:
Title:
PDL BIOPHARMA, INC.
By         
Name:
Title:
INVESCO ASSET MANAGEMENT LTD., as agent for and on behalf of its discretionary
managed clients
By             
Name:
Title:
Shares beneficially owned as of the date hereof:
Company Shares
Company Shares issuable upon the exercise of Common Warrants
WOODFORD INVESTMENT MANAGEMENT LIMITED acting on behalf of funds under its
management (WIM)
By                 
Name:
Title:
Shares beneficially owned as of the date hereof:
Company Shares





--------------------------------------------------------------------------------







Company Shares issuable upon the exercise of Common Warrant


SCHEDULE 1
Name


Form of Affiliate Legend
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
ISSUER AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE
REQUIREMENTS OF RULE 144 OR PURSUANT TO A REGISTRATION STATEMENT UNDER SAID ACT
OR AN EXEMPTION FROM SUCH REGISTRATION.”







